Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 1 of 77 PAGEID #: 21861




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
     ____________________________________
                                           )
     OHIO A. PHILIP RANDOLPH               )
     INSTITUTE, et al.                     )
                                           )
                                             No. 1:18-cv-00357-TSB-KNM-MHW
           Plaintiffs,                     )
                                           )
                                             Judge Timothy S. Black
     v.                                    )
                                             Judge Karen Nelson Moore
                                           )
                                             Judge Michael H. Watson
     LARRY HOUSEHOLDER, Speaker of the )
                                             Magistrate Judge Karen L. Litkovitz
     Ohio House of Representatives, et al. )
                                           )
           Defendants.                     )
     ____________________________________)




       PLAINTIFFS’ PROPOSED CONCLUSIONS OF LAW AND POST-TRIAL BRIEF
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 2 of 77 PAGEID #: 21862




                                                           TABLE OF CONTENTS

    INTRODUCTION .......................................................................................................................... 1
    ARGUMENT .................................................................................................................................. 2
       I.             THE COURT CAN ADJUDICATE PLAINTIFFS’ CLAIMS. ..................................... 2
            A. Five Three-Judge Panels, Including This One, Have Recently Held That Partisan
            Gerrymandering Claims Are Justiciable. ................................................................................ 2
            B.        Plaintiffs’ Claims Are Not Barred by Laches. ................................................................ 4
       II.  PLAINTIFFS HAVE PROVEN FACTS DEMONSTRATING STANDING FOR
       THEIR EQUAL PROTECTION, FIRST AMENDMENT, AND ARTICLE I CLAIMS. ........ 5
            A. Individual Plaintiffs Have Standing to Pursue Their Fourteenth Amendment, First
            Amendment, and Article I Claims. ......................................................................................... 6
                 1.        Equal Protection Claims ........................................................................................... 7
                 2.        First Amendment Claims ........................................................................................ 16
                 3.        Article I ................................................................................................................... 20
            B. Organizational Plaintiffs Have Standing to Pursue Their Fourteenth Amendment, First
            Amendment, and Article I Claims. ....................................................................................... 20
                 1.        Equal Protection Claims ......................................................................................... 21
                 2.        First Amendment Claims ........................................................................................ 23
                      a)    Organizational Plaintiffs have standing in their own right. ................................ 23
                      b)    Organizational Plaintiffs have associational standing on behalf
                      of their members. .......................................................................................................... 28
       III. DEFENDANTS HAVE VIOLATED THE CONSTITUTION BY
       GERRYMANDERING OHIO’S CONGRESSIONAL MAP. ................................................. 29
            A. Plaintiffs Have Suffered Discrimination on the Basis of Their Partisan Affiliation in
            Violation of the Equal Protection Clause.............................................................................. 29
                 1.        Defendants acted with a discriminatory intent........................................................ 31
                      a)    The sequence of events shows discriminatory intent. ......................................... 32
                      b)    Contemporaneous statements show discriminatory intent. ................................. 38
                      c)    The map drawers’ use of demographic data to achieve partisan goals shows
                      discriminatory intent. .................................................................................................... 40
                      d)    Expert evidence shows discriminatory intent...................................................... 43
                      e)    Intent to entrench a Republican majority was the predominant intent. ............... 46
                 2.        Ohio’s congressional map has had a discriminatory effect. ................................... 50
                 3.        Defendants lacked justification for the map. .......................................................... 56
            B. Plaintiffs’ Political Speech Has Been Burdened and Their Ability to Freely Associate
            Has Been Harmed in Violation of the First Amendment...................................................... 61
            C. Plaintiffs’ Vote Has Been Diluted in Violation of Their Right to Vote Under the
            Fourteenth Amendments. ...................................................................................................... 62


                                                                                i
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 3 of 77 PAGEID #: 21863




           D. Ohio’s General Assembly Exceeded Its Power Under Article I When It Gerrymandered
           Ohio’s U.S. Congressional Map. .......................................................................................... 65
       IV. PLAINTIFFS HAVE PROPOSED A MAP THAT WOULD REMEDY THE
       CONSTITUTIONAL VIOLATIONS....................................................................................... 66
    CONCLUSION ............................................................................................................................. 72




                                                                        ii
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 4 of 77 PAGEID #: 21864




              Plaintiffs respectfully submit these proposed conclusions of law in support of their

    claims.

                                             INTRODUCTION

              Ohio’s congressional districts were drawn for the purpose of locking in a Republican

    majority impervious to normal electoral swings. The map has had precisely that effect: despite

    significant swings in the two major parties’ statewide share of votes for U.S. Congress, a 12-4

    Republican majority has remained frozen in place. In order to achieve this goal, the map drawers

    created a “geographic monstrosity,” which cracks and packs Democratic voters all over Ohio.

    Plaintiffs’ Proposed Findings of Fact (“PFOF”) ¶ 938.

              “A principal danger feared by our country’s founders lay in the possibility that the

    holders of governmental authority would use official power improperly to perpetuate themselves,

    or their allies, in office.” Stanson v. Mott, 17 Cal. 3d 206, 217 (1976) (citing The Federalist

    Papers, Nos. 52, 53 (Madison), 10 Richardson, Messages and Papers of the Presidents 98-99

    (1899) (President Jefferson)). This kind of partisan gerrymandering violates “the core principle

    of republican government . . . that the voters should choose their representatives, not the other

    way around.” Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652,

    2677 (2015) (internal quotation marks omitted). Rather than reflecting voters’ actual

    preferences, elections under gerrymandered systems, like Ohio’s congressional map,

    systematically lock in candidates from the legislators’ preferred party and discourage electoral

    competition. “Put differently, by intentionally seeking to entrench a favored party in power and

    make it difficult—if not impossible—for candidates of parties supporting disfavored viewpoints

    to prevail, partisan gerrymandering ‘seeks not to advance a legitimate regulatory goal, but to

    suppress unpopular ideas or information or manipulate the public debate through coercion rather




                                                       1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 5 of 77 PAGEID #: 21865




    than persuasion.’” Common Cause v. Rucho, 318 F. Supp. 3d 777, 800–01 (M.D.N.C. 2018)

    (quoting Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 641 (1994)).

               Partisan gerrymandering violates several provisions of the Constitution. By entrenching

    the party in power and insulating it from meaningful accountability to the electorate, partisan

    gerrymandering substantially burdens voters’ fundamental rights, including (1) the Fourteenth

    Amendment right to equal protection and treatment under the law, Obama for Am. v. Husted, 697

    F.3d 423, 428 (6th Cir. 2012); (2) the First Amendment right to associate for the advancement of

    political beliefs, to express political views, and to participate in the political process, see

    Anderson v. Celebrezze, 460 U.S. 780, 787, 792–94 (1983); and (3) the right to not have their

    vote diluted, Burdick v. Takushi, 504 U.S. 428, 445 (1992) (Kennedy, J., dissenting) (stating that

    citizens have the right to “cast a meaningful vote”). Not only does partisan gerrymandering

    violate citizens’ rights under the Constitution, it also goes beyond the powers granted to states

    under Article I.

               Plaintiffs have proven each of their four claims and the facts necessary to demonstrate

    standing. Defendants and Intervenors, by contrast, have entirely failed to justify the improper

    actions of the state.

                                                 ARGUMENT

          I.          THE COURT CAN ADJUDICATE PLAINTIFFS’ CLAIMS.

                  A. Five Three-Judge Panels, Including This One, Have Recently Held That
                     Partisan Gerrymandering Claims Are Justiciable.

               As this Court made clear, the “federal courts that have adjudicated partisan

    gerrymandering claims have converged considerably on common ground in establishing

    standards for determining whether a partisan gerrymander is unconstitutional.” Order Denying

    Mot. for Summ. J. (“SJ Order”) at 8-9, ECF No. 222; see also League of Women Voters of



                                                        2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 6 of 77 PAGEID #: 21866




    Michigan v. Johnson (“LWV-Michigan”), 352 F. Supp. 3d 777, 802 (E.D. Mich. 2018); Benisek

    v. Lamone, 348 F. Supp. 3d 493, 498 (D. Md. 2018); Rucho, 318 F. Supp. 3d at 838; Whitford v.

    Gill, 218 F. Supp. 3d 837 (W.D. Wisc. 2016), rev’d on other grounds, 138 S. Ct. 1916 (2018).

    This Court set out a clear path for the litigants heading into the trial, identifying the tests that

    apply for each claim and discussing the sorts of evidence that must be proven at trial. Plaintiffs

    must prove their district-specific equal protection claims “by showing (1) a discriminatory

    partisan intent in the drawing of each district and (2) a discriminatory partisan effect on those

    allegedly gerrymandered districts’ voters.” SJ Order at 10. The State then has “the opportunity

    to justify each district on other, legitimate legislative grounds.” Id. For Plaintiffs’ right to vote

    claims, the three-part test is similar, and this Court indicated that after trial, it will determine

    “how substantial the burden is on the Plaintiffs’ right to vote.” Id. at 13. As the Court stated,

    “partisan gerrymandering is a double-barreled constitutional issue,” and the First Amendment

    analysis runs parallel to that under the Fourteenth Amendment. Id. at 15. The Court held that at

    trial, Plaintiffs are to prove their First Amendment claim “by showing ‘(1) that the challenged

    districting plan was intended to burden individuals or entities that support a disfavored candidate

    or political party, (2) that the districting plan in fact burdened the political speech or

    associational rights of such individuals or entities, and (3) that a causal relationship existed

    between the governmental actor’s discriminatory motivation and the First Amendment burdens

    imposed by the districting plan.’” Id. (quoting Rucho, 318 F. Supp. 3d at 929). In addition to

    any district-specific dilution harm under the First Amendment, Plaintiffs deploy “statewide

    evidence and seek a statewide remedy” for their First Amendment associational harms. Id. at 16.

    Finally, this Court determined that the approach adopted by the Rucho court governs Plaintiffs’

    Article I claim. Id. at 17.




                                                        3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 7 of 77 PAGEID #: 21867




           Both this Court, in its recent order denying summary judgment, and the courts in the

    recent LWV-Michigan and Rucho decisions found that the Supreme Court had not foreclosed

    partisan gerrymandering claims as non-justiciable. As this Court already recognized, the

    judicially manageable standards sought are those legal standards by which the Court will

    adjudicate Plaintiffs’ claims. The social science and empirical metrics serve only as evidence to

    support Plaintiffs’ claims. SJ Order at 19–21; LWV-Michigan, 352 F. Supp. 3d at 805

    (“Plaintiffs provide social science analyses as evidence to support their constitutional claims.”).

    As discussed below, at trial, Plaintiffs used these metrics along with ample district-specific and

    statewide evidence to prove each of their claims.

               B. Plaintiffs’ Claims Are Not Barred by Laches.

           This Court should find “no merit in the defense of laches” where, as here, in “a suit for an

    injunction,” the Defendants have been infringing the rights of the Plaintiffs “for years with

    impunity” and continue to do so. France Mfg. Co. v. Jefferson Elec. Co., 106 F.2d 605, 609 (6th

    Cir. 1939) (considering laches defense in patent suit where continuing violation at issue).

    Because laches is available only when plaintiffs delay bringing a claim unreasonably long after

    suffering the harm they seek to redress, laches should not be applied where plaintiffs seek to

    prevent an ongoing or future violation of their rights. See Lyons P’ship, L.P. v. Morris

    Costumes, Inc., 243 F.3d 789, 799 (4th Cir. 2001) (“Inherently, [ongoing] conduct cannot be so

    remote in time as to justify the application of the doctrine of laches.”); cf. Kuhnle Bros., Inc. v.

    Cty. of Geauga, 103 F.3d 516, 522 (6th Cir. 1997) (holding that a “law that works an ongoing

    violation of constitutional rights does not become immunized from legal challenge for all time

    merely because no one challenges it” earlier).

           Plaintiffs here seek to prevent the ongoing constitutional violation of their rights, the

    harm suffered anew with each election held under the challenged map, and the continuing


                                                      4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 8 of 77 PAGEID #: 21868




    consistent harm to their associational rights. See Garza v. Cty. of Los Angeles, 918 F.2d 763,

    772 (9th Cir. 1990) (in a case filed in 1988 regarding a 1981 redistricting, concluding that laches

    did not bar plaintiffs’ apportionment claim because the “ongoing nature of the violation” meant

    that plaintiffs’ injury “has been getting progressively worse” with each passing election cycle).

            In Concerned Citizens of Southern Ohio, Inc. v. Pine Creek Conservancy District, the

    Supreme Court permitted an Equal Protection challenge to a local district to proceed nine years

    after the district’s creation, 429 U.S. 651, 653 (1977), over the dissent’s objection that the case

    should be barred by laches, id. at 656 (Rehnquist, J., dissenting). And other courts considering

    redistricting cases have likewise found laches inapplicable due to the ongoing harm of a map.

    See, e.g., Garza, 918 F.2d at 772; Luna v. Cty. of Kern, 291 F. Supp. 3d 1088, 1143–44 (E.D.

    Cal. 2018); Smith v. Clinton, 687 F. Supp. 1310, 1312–13 (E.D. Ark. 1988); Dotson v. City of

    Indianola, 514 F. Supp. 397, 401 (N.D. Miss. 1981).

            Furthermore, Defendants have met neither required prong of the test for laches: (1) a lack

    of diligence by the party against whom laches is asserted, and (2) prejudice to the party asserting

    it. See, e.g., Kansas v. Colorado, 514 U.S. 673, 687 (1995); see also PFOF ¶¶ 1043-47. The

    Court, therefore, is not barred from deciding the case by laches.

         II.        PLAINTIFFS HAVE PROVEN FACTS DEMONSTRATING STANDING
                    FOR THEIR EQUAL PROTECTION, FIRST AMENDMENT, AND
                    ARTICLE I CLAIMS.

            Plaintiffs have proven facts demonstrating standing, that is, “such a personal stake in the

    outcome of the controversy as to assure that concrete adverseness which sharpens the

    presentation of issues upon which the court so largely depends for illumination of difficult

    constitutional questions[.]” Baker v. Carr, 369 U.S. 186, 204 (1962). To make this showing,

    Plaintiffs demonstrate an “injury in fact . . . fairly traceable to the challenged action of the




                                                       5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 9 of 77 PAGEID #: 21869




    defendant” that “likely . . . will be redressed by a favorable decision.” Lujan v. Defs. of Wildlife,

    504 U.S. 555, 560–61 (1992) (internal alterations, quotation marks, and citations omitted).

            At trial, both individual and organizational Plaintiffs demonstrated standing to pursue

    each of their claims: discrimination on the basis of party affiliation under the Equal Protection

    Clause, vote dilution under the Equal Protection Clause, associational harm under the First

    Amendment, and violation of the State’s power under Article I of the Constitution. Regarding

    their 14th Amendment claims, both individual Plaintiffs and members of organizational Plaintiffs

    demonstrated that their “own votes” have been burdened through their “placement in a ‘cracked’

    or ‘packed’ district.” SJ Order at 33 (quoting Gill v. Whitford, 138 S. Ct. 1916, 1931 (2018)).

    “In other words,” at trial, both individual and organizational Plaintiffs established that they (or

    their members) “live in an alleged gerrymandered district just as in the racial gerrymandering

    context.” Id. (citing Gill, 138 S. Ct. at 1930). In doing so, Plaintiffs also presented “statewide

    evidence in order to prove . . . gerrymandering in [each] particular district.” Id. (citing Ala.

    Legislative Black Caucus v. Alabama, 135 S. Ct. 1257, 1265 (2015)) (emphasis in original).

    Regarding associational injuries under the First Amendment, both individual and organizational

    Plaintiffs satisfied “statewide standing principles.” Id. at 34 (citing Gill, 138 S. Ct. at 1938–39)

    (Kagan, J., concurring). 1

                A. Individual Plaintiffs Have Standing to Pursue Their Fourteenth Amendment,
                   First Amendment, and Article I Claims.

            At trial, each of the individual Plaintiffs established the three elements to satisfy standing

    for each of their claims: (1) injury in fact; (2) a causal connection between the injury and the

    conduct complained of; and (3) that the injury likely will be redressed by a favorable decision. SJ


    1
     The standing analysis for Plaintiffs’ Article I claim is the same as for its First Amendment claim. SJ
    Order at 44.


                                                        6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 10 of 77 PAGEID #: 21870




     Order at 34 (citing Lujan, 504 U.S. at 560-61). Individual Plaintiffs proved these elements with

     both “direct and circumstantial evidence that ‘the particular composition of the voter’s own

     district . . . caus[ed] his [or her] vote—having been packed or cracked—to carry less weight than

     it would carry in another, hypothetical district.’” Rucho, 318 F. Supp. 3d at 826–27 (citing Gill,

     138 S. Ct. at 1931 (alteration in original)). Individual Plaintiffs also proved their association

     with and activities supporting the Democratic Party and that the current congressional map

     impeded their associational rights. Gill, 138 S. Ct. at 1938–39.

                             1. Equal Protection Claims

             For the purposes of standing, the tests for Plaintiffs’ Equal Protection claims—

     discrimination on the basis of partisan affiliation and vote dilution—are the same. At trial,

     individual Plaintiffs presented “individual lay and expert testimony, simulated maps, and a

     Proposed Remedial Plan” demonstrating that “they live in packed or cracked districts in which

     their votes are diluted.” SJ Order at 35.

             Individual Plaintiffs demonstrated that “they actually live in packed or cracked districts

     and consequently, that they have suffered injuries in fact.” Id. (emphasis added). As an initial

     matter, there is “no dispute” that “individual Plaintiffs reside and vote” in each of the districts

     they alleged to be cracked or packed. Id. The seventeen individual Plaintiffs in this case live in

     each of the sixteen challenged congressional districts, with two in the 9th District and one in

     each of the other districts. PFOF ¶¶ 307, 319, 332, 347, 361, 370, 383, 418, 429, 457, 476, 488,

     500, 524, 543, 554, 566. Individual Plaintiffs challenge each of Ohio’s congressional districts as

     either packed or cracked. 2 Moreover, each individual Plaintiff voted in congressional elections



     2
       As the Court noted in its Order Denying Defendants’ and Intervenors’ Motion for Summary Judgment,
     Plaintiffs have not alleged that “their votes are not counted in a literal sense.” SJ Order at 35. Rather,
     they alleged—and have now demonstrated at trial—that “their votes count less than they should, or are


                                                          7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 11 of 77 PAGEID #: 21871




     held under the challenged map. Id. ¶¶ 308, 319, 333, 347, 362, 370, 388, 417, 430, 458, 477,

     490, 506, 528, 544, 555, 572. Their vote dilution injuries are not merely “generalized

     grievance[s] against governmental conduct of which [they do] not approve,” SJ Order at 33

     (citations omitted), but rather direct and concrete injuries that result from living and voting in

     cracked and packed congressional districts.

             First, Dr. Cho’s Plaintiff-specific analysis helps “determine whether and to what extent a

     particular [Plaintiff] is packed or cracked.” Gill, 138 S. Ct. at 1930. For each of Dr. Cho’s

     simulated maps, she determined in which district each of the individual Plaintiffs would reside,

     and calculated the average Democratic Vote Share of that district. PFOF ¶¶ 781–82. The

     summary statistics of the Democratic Vote Share present the likely electoral environment of each

     individual Plaintiff’s district if the congressional map were drawn without taking partisanship

     into account.

             Dr. Cho’s Plaintiff-specific analysis demonstrates injury-in-fact for standing because it

     compares each individual Plaintiffs’ current district with a customized neutral baseline of

     alternative districts based on where that Plaintiff lives. See also LWV-Michigan, 352 F. Supp. 3d

     at 795 (finding that Plaintiff-centered analysis similar to that provided by Dr. Cho “tend[ed] to

     establish the crucial link between gerrymandered districts . . . and the district-specific harm to

     each Plaintiff”); Rucho, 318 F. Supp. 3d at 821–22 (crediting evidence in a cracked district that

     “over 99 percent of the simulated districting plans,” including a specific hypothetical plan

     “would have assigned” the plaintiff in challenged District 2 “to a more Democratic-leaning

     district”). For each Plaintiff, comparing the partisan composition of their current districts against

     the entire range of possible outcomes under the simulated maps helps identify which Plaintiffs

     diluted, because of aggressive partisan efforts to configure district lines in a way that intentionally
     ‘wastes’ their votes.” Id. (citations omitted).


                                                            8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 12 of 77 PAGEID #: 21872




     live in cracked districts and which of them live in packed districts. Moreover, as Dr. Cho’s

     presents the entire distribution of the likely partisan composition of each Plaintiff’s simulated

     districts, this Court can make comparisons of the relative degree of cracking and packing for

     each Plaintiff. The following summary table of the average Democratic Vote Share in each of

     Plaintiffs’ simulated districts facilitates such a comparison:

                                                                                   Actual Democratic
                                   Average Democratic Vote Share in Simulated
                                                                                  Vote Share in Current
                                               Districts (2018)
                                                                                     District (2018)
          District   Plaintiff       Min        Max           Mean     Median
             1       Goldenhar      33.9%      60.1%          52.9%    55.6%               47.1%
             2         Burks        33.8%      60.1%          54.1%    55.6%               44.5%
             3        Inskeep       30.3%      68.5%          60.0%    60.7%               71.7%
             4        Libster       27.3%      63.2%          41.4%    38.1%               36.2%
             5        Deitsch       26.1%      50.4%          31.9%    30.5%               40.2%
             6        Boothe        35.4%      49.7%          41.6%    39.3%               35.7%
             7        Griffiths     38.0%      79.7%          50.5%    52.3%               39.8%
             8         Nadler       28.6%      53.7%          37.5%    37.0%               34.3%
             9        Walker        40.1%      82.5%          63.5%    56.8%               64.2%
             9         Rader        39.4%      82.5%          63.1%    56.8%               64.2%
            10        Megnin        29.1%      50.0%          43.5%    43.7%               47.6%
            11         Harris       48.1%      82.5%          78.7%    79.4%               82.0%
            12        Dagres        32.9%      61.8%          39.0%    38.3%               46.4%
            13         Myer         46.4%      56.0%          49.3%    48.7%               58.2%
            14         Hutton       46.5%      80.3%          49.5%    48.9%               47.7%
            15       Thobaben       27.3%      51.8%          37.3%    36.7%               45.8%
            16         Rubin        37.5%      56.3%          44.7%    42.3%               45.3%

     PFOF ¶ 785. 3

             For the individual Plaintiffs in packed districts (highlighted in gray), Dr. Cho’s analysis

     demonstrates that the high Democratic vote share in their challenged district is unusual—and in

     some cases—unheard of in Dr. Cho’s over 3 million simulated maps. For instance, in 2018,

     while Plaintiff Inskeep’s District actually voted 73.6% Democratic, the highest Democratic vote

     3
      Dr. Cho also conducted the same Plaintiff-specific analysis in her initial report in this case based on
     2008-2010 data. PFOF ¶ 784. As standing is determined based on injury that is “both real and
     immediate,” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (internal quotations omitted),
     Plaintiffs only provide a numerical summary of the summary statistics from Dr. Cho’s Plaintiff-specific
     analysis from 2018, the most recent federal election. An analogous table based on 2008-10 data can be
     constructed from PFOF ¶ 784; for specific summary statistics for each individual Plaintiff, see id. ¶¶ 317,
     330, 343, 359, 368, 381, 414, 427, 455, 474, 486, 498, 522, 541, 552, 564, 580.


                                                          9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 13 of 77 PAGEID #: 21873




     share in her would-be districts in Dr. Cho’s simulations based on 2018 data was 68.5%. Id.

     ¶ 344. See also id. ¶ 785 (the same is true in Dr. Cho’s simulations based on 2008-10 data).

     District 3 “packs Democrats together more tightly than any” of the simulated districts. See LWV-

     Michigan, 352 F. Supp. 3d at 794.

              Similarly, the summary table indicates which districts are cracked. For instance, the

     cracking of Districts 1 and 2 is demonstrated clearly by the partisan composition of simulated

     districts for both Plaintiffs Goldenhar (District 1) and Burks (District 2). For both Plaintiffs, the

     mean and median Democratic vote share in Dr. Cho’s simulated districts based on 2018 data

     would have exceeded a majority. See also PFOF ¶ 784 (indicating that the mean and median

     Democratic vote share in the simulations based on 2008-10 data would also have been close to or

     exceeded 50%). Of course, none of this evidence presumes “that the Plaintiffs in these districts

     have a right to elect a Democrat,” rather, it “helps to show that a district is cracked.” SJ Order

     at 37.

              Moreover, the summary table facilitates a comparison among the Plaintiffs who are in

     packed and cracked districts. Compare, for instance, Plaintiff Griffiths in District 7 with Plaintiff

     Nadler in District 8. Plaintiff Griffiths’ simulated districts lean Democratic. See also PFOF

     ¶ 414 (the mean and median Democratic vote share in Plaintiff Griffiths’ simulated districts

     based on 2008-2010 data are 52.0% and 51.3% respectively). And yet in the four congressional

     elections held under the current map, Democrats have won at most 43.6% of the vote in Plaintiff

     Griffiths’ current district. Id. ¶ 972. Plaintiff Hutton in District 14 is in a similar position; her

     simulated districts are vitally competitive. See also id. ¶ 552 (the same is true for Plaintiff

     Hutton’s simulated districts evaluated with 2008-10 data). By contrast, the mean Democratic

     vote share for Plaintiff Nadler’s simulated district does not exceed 40%.




                                                       10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 14 of 77 PAGEID #: 21874




            Second, Dr. Cho’s analysis of partisan metrics of her simulated maps and Dr. Warshaw’s

     analysis of the statewide partisan bias metrics of the challenged map both corroborate the

     Plaintiff-specific evidence of packing and cracking. See SJ Order at 38 (finding that Dr. Cho’s

     analysis of her simulated maps “supports the individual Plaintiffs’ standing”); id. at 38–39

     (noting that “Dr. Warshaw’s analyses constitute statewide evidence that bolsters Dr. Cho’s

     district-specific evidence”). That the districts were cracked and packed is evident from the fact

     that Dr. Cho’s simulated maps exhibit far less partisan unfairness—however defined and

     measured—than the challenged map, PFOF ¶¶ 786–812, and that the challenged map scores

     poorly on partisan bias metrics meant to capture the effects of cracking of packing across the

     state as calculated by Dr. Warshaw, id. ¶¶ 722–49.

            Third, Plaintiffs’ Proposed Remedial Plan “lends further support to establishing the

     individual Plaintiffs’ injuries in fact as well as the third requirement for standing—

     redressability.” SJ Order at 39. While the Proposed Remedial Plan presents only one possible

     remedy, it “present[s] concrete examples of other possible districts in which the Plaintiffs’ votes

     would carry more weight than they do under the current districts by unpacking and uncracking

     those voters.” Id. (citing Gill, 138 S. Ct. at 1931). The Proposed Remedial Plan presents such

     concrete examples for Plaintiffs in both packed and cracked districts. The following table

     summarizes, for each individual Plaintiff, the Democratic vote share in their current district, and

     the estimated Democratic vote share in their district in the Proposed Remedial Plan (the first

     column indicates the Plaintiffs’ last name, as well as their current district (“CD”) and their

     remedial district (“RD”); packed districts are shaded in gray):




                                                      11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 15 of 77 PAGEID #: 21875



                              2012                    2014                   2016                  2018
                     Current Remedial        Current Remedial        Current Remedial      Current Remedial
        Plaintiff
                     District     District   District     District   District   District   District    District
        Goldenhar
                      39.5%       48.6%       36.7%       44.3%       40.7%     48.3%       47.8%      57.2%
       (CD1)-(RD1)
           Burks
                      41.4%       48.6%       34.1%       44.3%       33.5%     48.3%       41.7%      57.2%
      (CD2)-( RD1)
          Inskeep
                      71.4%       67.6%       63.6%       58.4%       68.2%     63.1%       73.6%      68.3%
       (CD3)-(RD3)
          Libster
                      38.5%       29.9%       32.3%       24.2%       31.7%     22.3%       34.7%      26.6%
       (CD4)-(RD4)
          Deitsch
                      40.6%       29.9%       30.4%       24.2%       28.8%     22.3%       36.1%      26.6%
       (CD5)-(RD4)
          Boothe
                      46.8%       44.4%       39.8%       36.6%       29.4%     28.6%       30.8%      33.0%
       (CD6)-(RD6)
         Griffiths
                      43.6%       58.7%       0.3%        47.6%       31.4%     48.9%       41.3%      55.1%
       (CD7)-(RD9)
           Nadler
                       0.0%       33.9%       28.9%       29.2%       28.2%     28.5%       33.4%      34.0%
       (CD8)-(RD8)
          Walker
                      76.0%       58.7%       67.7%       47.6%       68.6%     48.9%       67.8%      55.1%
       (CD9)-(RD9)
           Rader
                      76.0%       58.7%       67.7%       47.6%       68.6%     48.9%       67.8%      55.1%
       (CD9)-(RD9)
          Megnin
                      38.6%       38.7%       32.6%       32.7%       33.8%     33.9%       43.0%      43.0%
     (CD10)-(RD10)
           Harris
                      99.7%       85.4%       79.2%       81.5%       80.3%     81.7%       82.3%      83.5%
     (CD11)-(RD11)
          Dagres
                      36.6%       39.0%       29.0%       33.2%       31.7%     38.4%       47.9%      54.3%
     (CD12)-(RD12)
           Myer
                      72.9%       62.6%       68.4%       59.7%       67.6%     54.2%       61.0%      51.4%
     (CD13)-(RD13)
           Hutton
                      41.8%       62.6%       34.4%       59.7%       37.4%     54.2%       44.8%      51.4%
     (CD14)-(RD13)
         Thobaben
                      38.6%       30.6%       34.1%       25.3%       33.7%     25.0%       40.5%      31.1%
      (CD15)-(RD2)
           Rubin
                      48.0%       48.8%       36.2%       41.5%       35.2%     37.5%       43.3%      43.8%
     (CD16)-(RD14)

     PFOF ¶¶ 316, 329, 342, 367, 380, 413, 426, 454, 473, 485, 497, 521, 540, 551, 563, 579, 972.

             For some of the Plaintiffs in cracked districts, the Proposed Remedial Plan would not

     only improve their chances of electing their candidates of choice, but would in fact likely result

     in the election of those candidates. For example, unifying the City of Cincinnati and keeping

     Hamilton County whole to the extent possible in Remedial District 1 would allow the votes of

     Plaintiffs Goldenhar and Burks to “carry more weight than they do under the current districts,”

     SJ Order at 39 (citing Gill, 138 S. Ct. at 1931).



                                                         12
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 16 of 77 PAGEID #: 21876




             Unpacking the “Franklin County Sinkhole” not only changes the shape of District 3, but

     also surrounding Districts 12 and 15. Plaintiff Dagres lives in District 12 and would reside in

     Plaintiffs’ Proposed Remedial District 12, which—due to the unpacking of neighboring District

     3—would provide him with a significantly better opportunity to elect his candidates of choice.

             Similarly, by disentangling the intertwined jigsaw-shaped districts in Northeast Ohio,

     Plaintiffs’ Proposed Remedial Plan provides a concrete example of how districts that better

     satisfy traditional redistricting criteria also lend Plaintiffs a better opportunity to elect their

     candidates of choice. District 14, in which Plaintiff Hutton resides, contains slices of the two

     most split counties in the state (Cuyahoga and Summit) and has had a Democratic vote share

     between 34.4% and 44.8% of the vote. Id. ¶ 972. By contrast, Plaintiff Hutton’s remedial

     district, Proposed Remedial District 13, which preserves three whole counties, would be a

     reliably Democratic district in which the Democratic candidate is estimated to receive between

     51.4% and 62.6% of the vote.

             Individual Plaintiffs have also established a causal connection between their concrete

     injuries based on the composition of their districts and the conduct complained of—the partisan

     drawing of congressional district lines.

             Dr. Cho’s simulated maps help establish causation between the district lines and the

     injuries Plaintiffs suffer at the district level due to discrimination on the basis of partisan

     affiliation, including vote dilution, as her maps are drawn explicitly without any partisan

     information. The outcomes occurring under her maps are those one might expect if the “conduct

     complained of”—partisan gerrymandering—were removed from the redistricting process. Id.

     ¶ 758. If, indeed, partisan gerrymandering had nothing to do with the sustained 12-4 outcome in

     the challenged map, the outcomes under Dr. Cho’s maps should not be any different. Yet in fact,




                                                        13
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 17 of 77 PAGEID #: 21877




     they are drastically so. A map producing a 12-4 seat share either does not occur or is

     exceedingly rare. Id. ¶¶ 787–92. The drastic difference in partisan composition between the

     challenged map and the simulations is reflected not only in each party’s share of the seats, but

     also across a host of partisan bias metrics, including competitiveness. Id. ¶¶ 793–812. The

     simulations also demonstrate that the dilution of individual Plaintiffs’ votes is not the result of

     where Plaintiffs live or the geography of the state, because all of Dr. Cho’s maps are drawn

     based on the same demography and geography as the current map. Id. ¶¶ 759–60. Nor does any

     traditional redistricting criteria favored by the Ohio legislature explain individual Plaintiffs’

     plight, as Dr. Cho’s simulations took into account the same traditional redistricting criteria to the

     same extent they were applied in the challenged map. Id. ¶ 763.

            Similarly, with regard to a single concrete example, the Proposed Remedial Plan provides

     further evidence that the partisan outcome of the challenged plan is a result of gerrymandering.

     As evidenced by the Proposed Remedial Plan, a map can be drawn in Ohio that splits fewer

     counties and better adheres to traditional redistricting principles than the challenged map, id. ¶¶

     934, 943–46, 948–52, 956–57, 972—while still yielding fairer outcomes, id. ¶ 937.

            The test proposed by Dr. Warshaw and his conclusions based on that test further

     demonstrates that the challenged map has caused the constitutional injuries alleged by the

     Plaintiffs. See infra Section III.A.1.d. By examining not only partisan bias metrics, but also the

     partisan control of the redistricting process, Dr. Warshaw’s test connects the conduct complained

     of—partisan manipulation of district lines—and the enduring partisan bias exhibited by the

     challenged map.

            Individual Plaintiff also testified, at trial and via deposition testimony, to how the

     “particular composition of [their] own district” caused their votes to be diluted in packed and




                                                       14
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 18 of 77 PAGEID #: 21878




     cracked districts. Gill, 138 S. Ct. at 1931. For instance, Plaintiffs Goldenhar and Burks testified

     to being on different sides—literally—of the vote dilution in Hamilton County. For Plaintiff

     Goldenhar in District 1, her vote was diluted by “all of Warren County [mixing] with half of

     Hamilton Country” and portions of the city of Cincinnati. PFOF ¶ 311. Plaintiff Burks in

     District 2—across the “irregular” line dividing Hamilton County that looks as though it was

     drawn by “a third grader”—testified to the dilution of his vote through the combination of “very

     Democratic” portions of Hamilton County with “heavily, heavily Republican” counties to the

     east. Id. ¶ 323. 4

             Individual Plaintiffs have also demonstrated that their injuries are redressable. Plaintiffs

     seek injunctive relief that “prohibits the State from conducting future elections under the current

     map and, in its place, the implementation of a non-gerrymandered map that does not dilute their

     votes.” SJ Order at 40. One such remedial map is Plaintiffs’ Proposed Remedial Plan, which as

     described, supra at 11-13, improves the likelihood that Plaintiffs can elect their candidates of

     choice. See PFOF ¶ 972 (showing varying numbers of additional Democratic or competitive

     Democratic districts in 2012-2018 depending on the statewide vote share in those years); see also

     Rucho, 318 F. Supp. 3d at 825 (crediting evidence similar to Plaintiffs’ Proposed Remedial Plan

     of hypothetical districts in which plaintiffs would have a better opportunity to elect their

     candidates of choice without violating traditional redistricting criteria and remedying the

     geographic division of certain counties). In addition to the Proposed Remedial Plan, millions of

     simulated maps generated by Dr. Cho would address the dilution of Plaintiffs’ votes. See supra

     at 8-11.



     4
      Additional testimony of district-specific injury from Plaintiffs abound. For the sake of brevity, see also
     PFOF ¶¶ 338, 349, 365, 379, 409–12, 418, 422, 447, 467, 476, 491, 500, 533-35, 537–39, 550, 560, 567.


                                                         15
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 19 of 77 PAGEID #: 21879




                             2. First Amendment Claims

              There are at least two distinct First Amendment injuries caused by partisan

     gerrymandering. First, it “purposefully dilut[es] the weight of certain citizens’ votes to make it

     more difficult for them to achieve electoral success because of the political views they have

     expressed through their voting histories and party affiliations.” Shapiro v. McManus, 203 F.

     Supp. 3d 579, 595 (D. Md. 2016); see also Rucho, 318 F. Supp. 3d at 829; Benisek, 348 F. Supp.

     3d at 514. As detailed above, at least one Plaintiff in each District has adequately alleged such

     dilutionary injuries and adduced facts demonstrating their standing for this sort of claim. See SJ

     Order at 41.

              The individual Plaintiffs have also demonstrated standing to pursue their “distinct,” non-

     dilutionary First Amendment injuries. Gill, 138 S. Ct. at 1939; Rucho, 318 F. Supp. 3d at 829;

     see also SJ Order at 41. This distinct associational injury occurs where “the gerrymander has

     burdened the ability of like-minded people across the State to affiliate in a political party and

     carry out that organization’s activities and objects.” Gill, 138 S. Ct. at 1939. Plaintiffs establish

     standing for this claim by (1) pointing to “evidence of their membership in and activities

     supporting the Democratic Party” and by (2) demonstrating that the challenged congressional

     map “weakened their party’s ability to carry out its core functions and purposes.” SJ Order

     at 41.

              Each of the individual Plaintiffs self-identifies as a Democrat or a Democratic voter, and

     votes to support Democrats for Congress, as well as for other elective offices. PFOF ¶¶ 308–09,

     319, 333, 348, 362, 372, 384, 387-88, 417, 431, 477, 490, 506, 528, 539, 544, 555, 572. The

     gerrymander in Ohio has thus “ravaged the party [they] work to support.” Gill, 138 S. Ct.

     at 1938. Plaintiffs have demonstrated that the gerrymandered congressional districts have

     weakened their ability to carry out the “core functions and purposes” of the Democratic Party.


                                                      16
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 20 of 77 PAGEID #: 21880




     Plaintiffs, as “[m]embers of the ‘disfavored party’ in the State,” have been “deprived of their

     natural political strength by a partisan gerrymander,” as tangibly demonstrated by the specific

     burdens on their associational rights, including “difficulties fundraising, registering voters,

     attracting volunteers, generating support from independents, and recruiting candidates to run for

     office (not to mention eventually accomplishing their policy objectives).” Id.

            The individual Plaintiffs testified to “numerous examples” of how the challenged map

     burdens their “ability to engage in a variety of political activities—from voter apathy disrupting

     the party’s mobilization and candidate recruitment efforts, to decreased fundraising, to both a

     general decline in political activity in districts (such as candidates not appearing at forums) and

     an inability to meaningfully influence representatives because the election results are essentially

     predetermined.” SJ Order at 42; PFOF ¶¶ 312, 324–27, 339–41, 351–54, 356, 364–65, 374–76,

     398–99, 405–09, 421–25, 450–53, 479, 481–83, 496, 512–19, 529–32, 534–36, 547, 550, 557–

     59, 573–76. Many of the individual Plaintiffs canvass on behalf of Democratic candidates and

     their ability to mobilize voters and potential supporters is severely burdened by the congressional

     map. See generally PFOF ¶¶ 307–578. For example, Plaintiff Burks testified to his experience

     canvassing and the frustration of encountering people who would not even vote: even those who

     seemed to support the Democratic candidate would not get involved. Id. ¶ 325. Plaintiffs’

     ability to engage other Ohio citizens, including ones who would otherwise support Democratic

     candidates, is impaired because the congressional map caused such individuals to think that their

     vote did not matter. In District 3, for example, the congressional map has caused there to be

     “less political activity and investment” in the District, and Plaintiff Inskeep has encountered

     apathetic voters in her electoral activities who will not get involved. Id. ¶¶ 339, 341. In District

     8, through his personal experience canvassing, Plaintiff Nadler’s efforts at gaining support are




                                                      17
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 21 of 77 PAGEID #: 21881




     stymied as people “feel that it’s not worth their time” because “it’s not going to make any

     difference.” Id. ¶ 421. Due to the congressional district lines, individual Plaintiffs have faced

     difficulty attracting others to their cause and generating support from potential voters. Gill, 138

     S. Ct. at 1938. Plaintiffs across each of the districts testified about the way in which the map

     impairs their ability to attract support to their party and candidates. See, e.g., PFOF ¶ 364

     (Plaintiff Deitsch testifying that when she knocks on doors, voters believe “it doesn’t make any

     difference who I vote for, they’re not going to win or I’m not going to give you money because

     they’re not going to win”); see also, e.g., id. ¶¶ 312 (Goldenhar); 324-26 (Burks); 339–40

     (Inskeep); 351-53 (Libster); 364-65 (Deitsch); 374 (Boothe); 406-08 (Griffiths); 421–22

     (Nadler); 450–453 (Rader); 468, 470-72 (Walker); 479 (Megnin); 496 (Harris); 516–17 (Dagres);

     531–32 (Myer); 550 (Hutton); 558–59 (Thobaben); 574–75 (Rubin).

            Difficulty “recruiting candidates to run for office” is yet another cognizable First

     Amendment associational injury borne by members of the “disfavored party,” Gill, 138 S. Ct.

     at 1938, experienced by Plaintiffs. PFOF ¶¶ 480, 518–19, 576. For example, the way the

     districts are constructed under the challenged plan has been a “huge hindrance” to Plaintiff

     Dagres’s efforts to recruit candidates to run for Congress as a Democrat. Id. ¶ 519. He testified

     that he has tried to recruit candidates to run for office, but “when a map is so designed for a

     predetermined outcome, it’s very difficult to get somebody to say, Yeah, I’m willing to do that,

     to sacrifice my time from my career, my time from my family, my own personal money,

     knowing that I am not going to win.” Id.

            Likewise, “difficulties fundraising” caused by the gerrymandered map is yet another

     burden on Plaintiffs’ associational rights. Gill, 138 S. Ct. at 1938. Here, the map has inhibited

     individual Plaintiffs’ ability to raise money for Democratic candidates. PFOF ¶¶ 351–52, 452,




                                                      18
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 22 of 77 PAGEID #: 21882




     518, 576. For example, Plaintiff Rader testified to the difficulty of raising funds for Democratic

     congressional candidate Keith Mundy in the 16th District. Id. ¶ 452.

            All of these non-dilutionary harms constitute cognizable First Amendment injuries. See

     Gill, 138 S. Ct. at 1938-39; Anderson, 460 U.S. at 792–94. And each of the Plaintiffs has

     consistently testified to the fact that the design of the congressional map and the specific district

     lines at issue caused the burden on their constitutional rights. See, e.g., PFOF ¶¶ 312, 323–34,

     339, 341, 351–54, 364, 374, 408–12, 421, 425, 448–52, 468–71, 478–79, 491, 495–96, 516–18,

     527, 537, 550, 557–59, 574. As such, each of the individual Plaintiffs has demonstrated a

     cognizable First Amendment injury fairly traceable to the challenged congressional map, both

     for the dilutionary harm at the district level and for the other non-dilutionary harms locally and

     statewide.

            Plaintiffs’ First Amendment injury is redressable because “a judicial decree can provide

     ‘prospective relief’ that will ‘remove the harm.’” Doe v. DeWine, 910 F.3d 842, 850 (6th Cir.

     2018). “Redress is sought through the court, but from the defendant.” Id. (citation omitted).

     Plaintiffs do not only seek a judgment, but also the entry of a new congressional map for the

     2020 elections. If this Court orders a new congressional map, this will clearly redress the

     injuries suffered by the Plaintiffs. See SJ Order at 40–43.

            Plaintiffs, of course, are not guaranteed a particular outcome when they cast their votes or

     try to associate with likeminded voters. And this is not the redress Plaintiffs now seek. Where,

     as here, “the government erects a barrier that makes it more difficult for members of one group

     to obtain a benefit than it is for members of another group, a member of the [disadvantaged]

     group . . . need not allege that he would have obtained the benefit but for the barrier in order to

     establish standing. The ‘injury in fact’ in an equal protection case [or a First Amendment case]




                                                      19
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 23 of 77 PAGEID #: 21883




     . . . is the denial of equal treatment resulting from the imposition of the barrier, not the ultimate

     inability to obtain the benefit.” Ne. Fla. Chapter of AGC of Am. v. Jacksonville, 508 U.S. 656,

     666 (1993). Likewise, the relief sought is not the guarantee of obtaining the benefit, it is the

     equal treatment resulting from removing the improper barrier.

                            3. Article I

            This Court has now twice applied the same standing analysis to Plaintiffs’ Article I claim

     as to Plaintiffs’ First Amendment claim. See SJ Order at 44; Ohio A. Philip Randolph Inst. v.

     Smith, 335 F. Supp. 3d 988, 1001 (S.D. Ohio 2018). As Plaintiffs have established standing for

     their First Amendment claims as detailed above in Section II.A.2 for the individual Plaintiffs,

     and below in Section II.B.2 for the organizational Plaintiffs, Plaintiffs do not restate those

     arguments with respect to their Article I claim.

                B. Organizational Plaintiffs Have Standing to Pursue Their Fourteenth
                   Amendment, First Amendment, and Article I Claims.

            An organization has standing in its own right when it proves the same facts as an

     individual: “(1) an injury in fact; (2) a causal connection between the injury and the challenged

     conduct that is fairly traceable to the defendant’s actions; and (3) that the requested relief will

     redress the injury.” Miami Valley Fair Hous. Ctr., Inc. v. Connor Grp., 725 F.3d 571, 576 (6th

     Cir. 2013). An organization suffers an injury in fact when its mission is “perceptibly impaired”

     by the challenged action, which it may show through a “demonstrable injury to the

     organization’s activities” and a “consequent drain on the organization’s resources.” Havens

     Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982); see also Fair Elections Ohio v. Husted, 770

     F.3d 456, 462 (6th Cir. 2014). And an organization has standing on behalf of its members when:

     “(1) the organization’s ‘members would otherwise have standing to sue in their own right’;

     (2) ‘the interests it seeks to protect are germane to the organization’s purpose’; and (3) ‘neither



                                                        20
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 24 of 77 PAGEID #: 21884




     the claim asserted nor the relief requested requires the participation of individual members in the

     lawsuit.’” Friends of Tims Ford v. Tenn. Valley Auth., 585 F.3d 955, 967 (6th Cir. 2009)

     (citation omitted).

                                1. Equal Protection Claims

            Organizational Plaintiffs have demonstrated associational standing for their vote dilution

     claim. Each of the organizational Plaintiffs has members who have standing in their own right to

     challenge the district in which they reside. The Ohio A. Philip Randolph Institute (“APRI”) has

     members living in nearly every congressional district throughout the state, PFOF ¶ 584, and the

     League of Women Voters of Ohio (“the League”) has members who live in all 16 of Ohio’s

     congressional districts, id. ¶ 621. And the Hamilton County Young Democrats (“HCYD”), the

     Northeast Ohio Young Black Democrats (“NEOYBD”),and The Ohio State University College

     Democrats (“OSU College Democrats”) have members living in each of the congressional

     districts in the areas where they are based. Id. ¶ 655 (HCYD’s members are in Districts 1 and 2);

     id. ¶ 674 (NEOYBD’s members are in Districts 9, 11, 13, and14); id. ¶ 690 (OSU College

     Democrats’ members are in Districts 3, 12 and 15).

            The district-specific injuries experienced by the members of the organizational Plaintiffs

     resemble those already articulated for Individual Plaintiffs. See supra Section II.A.1; see also

     PFOF ¶¶ 600–01 (testimony of Mr. Washington, President of APRI, that his vote is diluted in his

     district, District 12); compare id. ¶¶ 665–69 with id. ¶¶ 322–23 (Mr. Simon, outgoing president

     of the HCYD, lives in the District 2 side of Hamilton County, articulating similar vote dilution

     injuries as Plaintiff Burks, who also resides on the same side of the dividing line cutting through

     Hamilton County). The standing analysis, as detailed above for individual Plaintiffs above,

     likewise applies to the organizational plaintiffs.




                                                          21
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 25 of 77 PAGEID #: 21885




            In addition to demonstrating that APRI and the League have identified members in every

     congressional district experiencing harm, an additional member from each organization

     respectively—Stephanie White and John Fitzpatrick—personally demonstrated standing in their

     districts. Ms. White resides in District 5 and has voted in every congressional election held

     under the map. Id. ¶ 604. She resides close to Toledo and is the vice president of APRI’s

     Toledo chapter—but does not share a district with Toledo, which is in District 9. Id. ¶ 603.

     Instead, the “predominantly Democratic” area where she resides in Lucas County is placed

     alongside “parts of the Fulton County, Defiance, Williams County area, which is predominantly

     [a] Republican area.” Id. ¶ 608. The composition of Ms. White’s Proposed Remedial District

     highlights her standing to challenge her current district: Proposed Remedial District 5 includes

     the entirety of Lucas County, bringing her into the same district as Toledo, along with the

     adjoining counties, which are kept whole to the extent possible. Id. ¶¶ 616, 935. After undoing

     the Snake on the Lake, Proposed Remedial District 5 finally provides Ms. White with an

     opportunity to elect her candidate of choice. Id. ¶ 972.

            Mr. Fitzpatrick resides in District 14 and has voted in every congressional election held

     under the map. Id. ¶¶ 633, 639. He resides in a suburb of Akron—and is the treasurer for and a

     member of the Akron Area Chapter of the League—but does not share a district with Akron,

     which is split across Districts 11, 13, and 16. Id. at ¶ 642. Indeed, his county (Summit) is split

     across 4 congressional districts. Id. The composition of Mr. Fitzpatrick’s Proposed Remedial

     District most starkly demonstrates his standing to challenge his district: the entirety of Summit

     County is the core of Proposed Remedial District 16, in which Mr. Fitzpatrick would vote along

     with his neighbors in Akron and the rest of his county. Id. ¶¶ 650, 935, 941. Keeping Summit




                                                     22
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 26 of 77 PAGEID #: 21886




     County whole, as opposed to fracturing it four ways, results in a district that reliably leans

     Democratic. Id. ¶ 972.

             Finally, members of HCYD, NEOYBD, and OSU College Democrats have voted for

     Democratic candidates in congressional elections under the challenged map. Id. ¶¶ 655, 674,

     688–90. The same standing analysis detailed above for individual Plaintiffs who live in the same

     districts as members of HCYD, NEOYBD, and OSU College Democrats applies for these

     organizations’ associational standing. See, e.g., supra at 12 (noting that Remedial District 1,

     encompassing the entirety of Cincinnati and the vast majority of Hamilton County, would give

     Plaintiffs Goldenhar and Burks—and members of HCYD—a consistent opportunity to elect their

     candidates of choice); id. at 12–13 (noting that Remedial District 12 is estimated to give Plaintiff

     Dagres—and OSU College Democrats living in the same area—a robust chance of electing their

     candidate of choice based on 2018 data); id. 12–13, 20 (noting that Remedial Districts 13 and 16

     in Northeast Ohio would give Plaintiffs Hutton and Mr. Fitzpatrick—and members of

     NEOYBD—a consistent opportunity to elect their candidates of choice).

                              2. First Amendment Claims 5

                                   a) Organizational Plaintiffs have standing in their own right.

             Plaintiff organizations APRI, LWVO, NEOYBD, OSU College Democrats, and HCYD

     each suffer associational injuries attributable to the challenged congressional map. The President

     or Executive Director of each organization testified to the particular burdens on their

     organization caused by the congressional map. Considering the testimony of each organization

     in turn demonstrates that they all have proven that the congressional map burdens their




     5
       Plaintiffs do not restate their Article I standing arguments with respect to the organizational Plaintiffs for
     the reasons already discussed. See supra Section II.A.3.


                                                           23
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 27 of 77 PAGEID #: 21887




     associational rights by making it more difficult to engage voters, requiring the organizations to

     use additional resources, and impairing the efficacy of their work.

            APRI engages in voter education, voter registration, civic engagement, voter outreach,

     and encouraging people to vote. PFOF ¶ 587. The congressional map impedes APRI’s work

     and requires it to divert resources from its other efforts by making it more difficult to engage

     voters through its education, registration, and outreach efforts, and by deterring and discouraging

     its members and other Ohio voters from engaging in the political process. Id. ¶ 588. The

     President of APRI, Andre Washington, testified that the gerrymandered congressional map

     causes APRI to divert resources by causing it to “spend too much time trying to convince people

     to be part of the process, and instead of spending our limited resources that we have to register

     them.” Id. ¶ 591. The congressional map also causes voter confusion and apathy, requiring

     APRI to spend time and resources to address these issues, diverting resources from voter

     registration activities. Id. ¶¶ 593–94. Accordingly, APRI has established that the challenged

     map burdens its own mission. See Rucho, 318 F. Supp. 3d at 831.

            The League’s mission is to “empower voters and . . . defend democracy,” in other words,

     “working to ensure that democracy works for every Ohio voter.” PFOF ¶ 618. The challenged

     map diverts the League’s resources by making the organization “work a lot harder to do what [it]

     need[s] to do, to meet [its] mission.” Id. ¶ 628. If the League didn’t “have to spend so much

     time” working against the confusion and apathy the map produces, it could “be in more schools”

     educating students,” “do more forums,” “improve [its] voter guide,” and fulfill its mission by

     “making sure that voters are not just . . . participating, but are participating in a fully informed

     and engaged way.” Id. ¶ 632.




                                                       24
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 28 of 77 PAGEID #: 21888




            The confusion and apathy caused by the challenged congressional map burdens the

     League’s key mission. Id. ¶ 629–31. The voter apathy caused when people feel that their votes

     do not count makes it harder for the League to perform its work getting out the vote. Id. ¶ 631.

     And because candidates are secure in their prospect of re-election, they do not appear at League

     forums, thus further stymieing the League’s ability to offer voters the opportunity to interact with

     candidates for office. Id. ¶¶ 356, 547. Nearly identical injuries were found to establish standing

     for the League of Women Voters of North Carolina following trial, Rucho, 318 F. Supp. 3d at

     381, and so too here, the LWVO has established that the Ohio congressional map burdens its

     own mission.

            The three other organizational Plaintiffs are expressly Democratic organizations. These

     “related organizations” feel the associational injuries that impact individual Democrats “triply,”

     Gill, 138 S. Ct. at 1938, thus the standing analysis, as detailed for individual Plaintiffs above,

     likewise applies to these related Democratic Party organizations. NEOYBD is burdened by the

     congressional map which makes it more difficult to get out the vote and to keep Democratic

     voters engaged. PFOF ¶ 680. President of NEOYBD, Gabrielle Jackson, testified about the

     organization’s difficulty in engaging and turning out voters in Lake County. Id. Ms. Jackson

     also testified that the voter apathy caused by the map makes it more difficult for NEOYBD to

     fundraise and to get members actively involved with the organization. Id. ¶¶ 682–83.

            So too, the OSU College Democrats’ own associational rights are burdened by the

     congressional map. The area containing OSU’s campus and surrounding off campus housing is

     split among three congressional districts. The way the lines are drawn burdens OSU College

     Democrats and its members by creating confusion regarding in which district someone lives. Id.

     ¶ 698. This voter confusion causes young voters to become frustrated and less likely to be or




                                                      25
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 29 of 77 PAGEID #: 21889




     remain engaged with the OSU College Democrats. Id. ¶ 699. This was illustrated in the summer

     of 2018 during the Special Election in District 12. Many individuals who engage with OSU

     College Democrats were confused about whether they were supposed to vote in the Special

     Election, and OSU College Democrats had to expend volunteer resources to engage with these

     voters, instead of on Get Out the Vote activity directed only at the Twelfth District. Id. ¶ 700.

     The locked-up nature of the congressional map causes members of the OSU community to

     believe that their votes do not matter and to become apathetic. Id. ¶ 701. In 2018, OSU College

     Democrats focused their resources on the Danny O’Connor campaign, in both the Special

     Election and the November 2018 General Election. Id. ¶ 704. Mr. O’Connor did not win the

     November 2018 election despite a huge shift for the Democratic candidate. Id. ¶ 705. Their

     efforts could not overcome the map. Cf. id. ¶ 520.

            Finally, in the experience of HCYD, the way the lines are drawn causes young voters to

     be apathetic about voting and confused about their district. Mr. Simon testified that the

     congressional district lines cause “a lot of confusion,” which causes HCYD to have “to spend

     extra time and energy educating [its] members and public about which district they live in.” Id.

     ¶ 658. Specifically, the confusion caused by “Congressional District 1 and Congressional

     District 2 wrapping around each other,” and the “city of Cincinnati [being] split between the two

     districts,” has burdened HCYD with respect to voter education. Id. ¶ 662. Furthermore, people

     that HCYD “interacted with refused to get involved because of how the district lines were drawn,

     knowing that the map favors Republicans and disfavors Democrats.” Id. ¶ 660. Mr. Simon

     testified regarding the burdens caused by the congressional map as related to volunteer

     recruitment, member and supporter engagement, fundraising, diversion of the organization’s




                                                      26
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 30 of 77 PAGEID #: 21890




     resources, and their “inability meaningfully to influence representatives because the election

     results are essentially predetermined,” SJ Order at 42. PFOF ¶¶ 658–64, 668.

            Each of the organizational Plaintiffs testified to the way their particular injuries flow

     from the challenged congressional map. Id. ¶¶ 588, 591–95, 628–30, 658–64, 666–68, 680, 682,

     695–99. While the injuries to each organization are different in their details, they are all

     traceable to the congressional map. For example, NEOYBD, OSU College Democrats, and

     HCYD all work in different parts of the state, but each testified to how the particular district lines

     in the areas in which they operate burden that organization’s associational rights. Id. ¶¶ 659,

     662–63, 666–68, 680, 682, 684, 695–99. As APRI and LWVO are statewide organizations, they

     were able to testify to the overarching impacts of the congressional plan, including widespread

     voter confusion caused by the district lines and resource diversion to overcome the map’s

     impacts. Id. ¶¶ 593–94, 630.

            As with the individual Plaintiffs, the organizational Plaintiffs have identified numerous

     injuries that would be redressed if a new congressional map is ordered. For example, the

     rational, voter friendly lines of Plaintiffs’ Proposed Remedial Plan would directly redress the

     harms caused by widespread voter confusion as testified to by each of the organizational

     Plaintiffs. See id. ¶¶ 593–95, 630, 658, 662–63, 683–84, 698–700. Where, as here, there is a

     “drain on an organization’s resources,” this is a concrete injury, fairly traceable to the challenged

     conduct. Miami Valley, 725 F.3d at 576–77. Each of the Plaintiff organizations has testified to

     how the congressional map itself caused such a drain and therefore, if a new map is ordered, so

     too will this diversion be relieved.




                                                      27
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 31 of 77 PAGEID #: 21891




                            b) Organizational Plaintiffs have associational standing on behalf of their
                               members.

            Each of the organizational Plaintiffs is a membership organization. PFOF ¶¶ 584, 621,

     651, 653, 674, 688. And each of the organizational Plaintiffs has members who are Democrats.

     Id. ¶¶ 596, 628, 655, 674, 687. As amply detailed above, Democratic voters throughout Ohio

     have their First Amendment associational rights burdened by the congressional map, and have

     standing in their own right to pursue these claims. See supra Section II.A.2. The interests of

     Democratic voters as Democrats are central to the missions of NEOYBD, OSU College

     Democrats, and HCYD. Id. ¶¶ 651, 655, 673, 686. And the interest in voter engagement and fair

     district lines is central to the missions of APRI and LWVO. Id. ¶¶ 587, 618. Finally, the claims

     asserted and the relief requested does not require the participation of individual members in the

     present lawsuit, and Defendants and Intervenors have never attempted to argue otherwise.

            For example, as President of APRI, Mr. Washington is also a member of the

     organization. He testified that when he is knocking doors in his home District 12, “people are

     not excited about voting. They feel like their vote doesn’t matter or doesn’t count. And it makes

     my job harder when I’m trying to do civil engagement and trying to empower the people to get

     out and vote.” Id. ¶ 592. This voter apathy impairs Mr. Washington’s personal ability to

     associate with voters in Ohio. See also id. ¶¶ 613–15 (APRI member encountering difficulties in

     carrying out voter engagement activities both on behalf of APRI and her union); id. ¶¶ 647–49

     (League member Mr. Fitzpatrick encountering voter confusion, apathy and frustration in his

     voter engagement work); id. ¶¶ 658–62, 666–68 (Mr. Simon, a member of HCYD, observing the

     same in Districts 1 and 2 and testifying to efforts to seek constituent services for residents of

     Hamilton County that are routinely ignored by Congressmen Chabot and Wenstrup); id. ¶¶ 680,




                                                      28
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 32 of 77 PAGEID #: 21892




     684 (President of NEOYBD, Ms. Jackson, experiencing similar burdens on her associational

     rights); id. ¶¶ 700–02 (same for the members of OSU College Democrats).

                The injuries experienced by the members of the Plaintiff organizations are precisely the

     type of non-dilutionary cognizable First Amendment injuries recognized by the Supreme Court.

     Anderson, 460 U.S. at 792. Just as for the individual Plaintiffs, see supra Section II.A.2, these

     injuries to the individual members of the organizational Plaintiffs would be remedied by this

     Court ordering a new congressional map. These associational interests lie at the heart of the

     mission of each of the Plaintiff organizations. PFOF ¶¶ 586–87, 618, 651, 672, 686. And the

     claims asserted and the relief requested does not require the participation of individual members

     in the present lawsuit, and Defendants and Intervenors have never attempted to argue otherwise.

     For all of these reasons, each of the organizational Plaintiffs has associational standing to pursue

     their claims in this case.

         III.          DEFENDANTS HAVE VIOLATED THE CONSTITUTION BY
                       GERRYMANDERING OHIO’S CONGRESSIONAL MAP.

                   A. Plaintiffs Have Suffered Discrimination on the Basis of Their Partisan
                      Affiliation in Violation of the Equal Protection Clause.

             Ohio has violated Plaintiffs’ rights under the Equal Protection Clause. Courts have long

     held that a “citizen has a constitutionally protected right to participate in elections on an equal

     basis with other citizens in the jurisdiction.” Obama for Am., 697 F.3d at 428 (quoting Dunn v.

     Blumstein, 405 U.S. 330, 336 (1972)). “If [district lines] serve no purpose other than to favor

     one segment—whether racial, ethnic, religious, economic, or political—that may occupy a

     position of strength at a particular point in time, or to disadvantage a politically weak segment of

     the community, they violate the constitutional guarantee of equal protection.” Karcher v.

     Daggett, 462 U.S. 725, 748 (1983). “Partisan gerrymandering runs afoul of the Equal Protection

     Clause because, by seeking to diminish the electoral power of supporters of a disfavored party, a


                                                        29
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 33 of 77 PAGEID #: 21893




     partisan gerrymander treats individuals who support candidates of one political party less

     favorably than individuals who support candidates of another party.” Rucho, 318 F. Supp. 3d at

     860–61.

             Plaintiffs have established that Defendants’ actions violated the three-prong test for Equal

     Protection violations identified by this Court and applied by other federal courts in reviewing

     partisan gerrymandering claims. SJ Order at 10; LWV-Michigan, 352 F. Supp. 3d at 803–04

     (describing the three-part test for partisan gerrymandering claims under the Equal Protection

     Clause); see also Rucho, 318 F. Supp. 3d at 838 (discussing justiciability and equal protection

     claims); Whitford, 218 F. Supp. 3d at 884 (finding that plaintiffs could bring a partisan

     gerrymandering claim under the Equal Protection Clause). First, the Defendants acted with an

     improper intent to discriminate in favor of their preferred political party by securing partisan

     advantage on its behalf. The intent to discriminate was a predominant factor 6 in the drawing of

     the challenged map. Second, Plaintiffs have shown that the resulting map had an impermissible

     effect of entrenching Republican partisan advantage against likely changes in voter preference.

     The evidence supports a finding of discriminatory intent and discriminatory effect at both a

     district and statewide level. 7 Defendants have not met their burden of establishing that the map

     was necessary to achieve legitimate nondiscriminatory interests.


     6
       For reasons presented in their Opposition to the Motion for Summary Judgment at 9-20, ECF No. 177,
     Plaintiffs do not advocate that a predominant purpose standard be adopted by this Court; instead,
     Plaintiffs advocate for a motivating factor standard. Nevertheless, consistent with the Court’s direction in
     its order denying summary judgment, SJ Order at 10, Plaintiffs have proven that “partisanship was the
     predominant factor considered when the districts were drawn” which likewise meets the motivating factor
     test. See also infra note 8.
     7
       As a threshold matter, this Court has already held that both district-specific and statewide evidence are
     relevant to Plaintiffs’ Fourteenth Amendment claims and that statewide evidence can be brought to bear
     to “support a district-specific harm.” SJ Order at 20-21. This is wholly consistent with the other courts
     that have considered partisan gerrymandering cases, Common Cause v. Rucho, 318 F. Supp. 3d 777, 868
     (M.D.N.C. 2018) (“Plaintiffs can—and do—rely on statewide evidence to prove their partisan vote
     dilution claims”), and with Supreme Court precedent in other areas where courts use statewide evidence


                                                         30
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 34 of 77 PAGEID #: 21894




                                  1. Defendants acted with a discriminatory intent.

             At trial, Plaintiffs proved that Defendants acted with discriminatory intent. Defendants’

     actions meet both the motivating factor test and the predominance test. 8 The intent to secure

     partisan advantage can be established through direct and circumstantial evidence. There are

     several types of evidence that courts typically examine when determining whether defendants

     have acted with discriminatory purpose. These types of evidence include but are not limited to:

     contemporaneous statements, use of demographic data, sequence of events leading up to the

     challenged decision, and expert evidence suggesting discriminatory intent. See SJ Order at 21–

     25. The evidence proffered by Plaintiffs at trial proves that Ohio’s congressional map was drawn

     with an intent to entrench a Republican majority.




     to support district specific claims, see, e.g., Ala. Leg. Black Caucus v. Alabama, 135 S. Ct. 1257, 1265
     (2015) (“Voters, of course, can present statewide evidence in order to prove racial gerrymandering in a
     particular district.”). This finding is also consistent with Justice Kagan’s opinion in Gill. Gill v.
     Whitford, 138 S. Ct. 1916, 1937 (2018) (Kagan, J., concurring) (stating that the district court “can
     consider statewide (as well as local) evidence” in deciding the equal protection claim).
     8
       Following this Court’s direction in its Order denying summary judgment, Plaintiffs have proven facts
     sufficient to meet both the motivating factor and predominant purpose tests for judging discriminatory
     intent. In LWV-Michigan and Rucho, the courts adopted the predominant purpose test for the intent
     prong. League of Women Voters of Michigan v. Johnson, 352 F. Supp. 3d 777, 804 (E.D. Mich. 2018)
     (quoting Rucho, 318 F. Supp. 3d at 852). As the court in Rucho noted, there are precedential reasons not
     to adopt the predominance test. The Supreme Court in Bandemer did not require predominant purpose to
     establish a partisan gerrymandering case. Rucho, 318 F. Supp. 3d at 863 (noting that in Bandemer, the
     Supreme Court “required proof of ‘intentional discrimination against an identifiable political group’” and
     not predominance (quoting Davis v. Bandemer, 478 U.S. 109, 127 (1986))). Also, predominance is not
     required under the Arlington Heights-line of equal protection cases. Id. (“[T]he Supreme Court held that
     a plaintiff generally need not prove that a legislature took a challenged action with the ‘sole,’ ‘dominant,’
     or ‘primary’ purpose of discriminating against an identifiable group” (quoting Arlington Heights v. Metro.
     Hous. Dev. Corp., 429 U.S. 252, 265–66) (1977)). Last, the predominance standard comes from racial
     gerrymandering cases and the Supreme Court has found these cases to be analytically distinct from vote
     dilution claims. Id. (“[T]he Supreme Court expressly has characterized Shaw-type racial gerrymandering
     claims as ‘analytically [distinct]’ from a vote dilution claim.” (quoting Miller v. Johnson, 515 U.S. 900,
     911 (1995)). For these reasons, Plaintiffs continue to assert that predominance should not be required.


                                                          31
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 35 of 77 PAGEID #: 21895




                             a) The sequence of events shows discriminatory intent.

             “‘The specific sequence of events leading up to the challenged decision . . . may shed

     some light on the decisionmaker’s purposes,’ including whether the legislative process involved

     ‘[d]epartures from the normal procedural sequence.’” Rucho, 318 F. Supp. 3d at 862 (quoting

     Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977)); see also Cooper v.

     Harris, 137 S. Ct. 1455, 1469 (2017) (relying on evidence of procedural irregularities in

     affirming the district court’s conclusion regarding the mapmaker’s intent—specifically, that the

     mapmaker “deviated from the districting practices he otherwise would have followed” to carry

     out legislators’ instructions).

             The sequence of events leading up to the enactment of H.B. 369 suggests that the intent

     was to entrench a Republican majority. Work began on Ohio’s map early and long before it

     became public. The work was done by a combination of in-state Republican operatives and

     national Republican actors, despite there being no official role for national Republicans in the

     districting process in Ohio.

             Even prior to winning the majority in Ohio’s House of Representatives in 2010, Ohio

     Republicans began planning for the redistricting cycle. In May 2010, Michael Lenzo, the Chief

     Counsel to the Republican caucus in the Ohio House of Representatives attended a Republican

     National Committee (“RNC”) conference. PFOF ¶¶ 22–32. There, he and other Ohio

     Republicans, including Troy Judy, Chief of Staff to Speaker of the Ohio House, connected with

     the key national Republican experts who later collaborated on Ohio’s congressional map.

     Id.¶ 24. These experts included Mark Braden, former General Counsel of the RNC, Thomas

     Hofeller, the RNC’s redistricting specialist, and John Morgan, a Republican map-drawing expert.

     Id. Lenzo attended a presentation given by Morgan where he received guidance on keeping the

     map drawing process from outside scrutiny. Id. ¶ 25. The first substantive slide of that


                                                     32
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 36 of 77 PAGEID #: 21896




     presentation advised map drawers to “keep it secret, keep it safe.” Id. The presentation

     described specific steps to achieve this goal, such as “controlled access to [the map-drawing]

     location (a door with a key)” and password protected machines. Id. ¶ 26. Morgan was then

     brought to Ohio to give the presentation to individuals who would later be involved in Ohio’s

     map drawing process. Id. ¶ 27. Hofeller was also brought to Ohio to give guidance to the map

     drawers, and he remained involved throughout the Ohio map drawing process. Id. ¶ 30–32.

            Following the 2010 election, Republicans won control of a majority of seats in the Ohio

     House of Representatives, a supermajority of seats in the Ohio Senate, and the Ohio

     governorship. Id. ¶ 19. This meant that Republicans had complete control of the redistricting

     process, and they exercised it. Id. ¶¶ 20–21. Almost immediately after the release of the 2010

     Census data in March 2011, Republicans began discussing options for preserving their gains

     from the 2010 election. Id. ¶ 108. National Republicans and Ohio Republicans coalesced

     around the idea of creating a map that would guarantee Republicans 12 congressional seats (a

     “12-4” map). Id. ¶ 109. Under a 12-4 map, one Republican incumbent and one Democrat

     incumbent would lose their seats, but Republicans’ eight-seat advantage would be preserved. Id.

            The collaborative nature of the map drawing process, in which national Republicans

     regularly took the pen from the state map drawers, highlights the irregular sequence of events

     leading up to Ohio’s 2011 congressional map. National Republicans began working on

     redistricting in Ohio in early 2011, well before the state legislative process began. Id. ¶ 67. The

     state legislative work on the map began in earnest in summer 2011. Work was conducted by Ray

     DiRossi and Heather Mann. DiRossi and Mann were private consultants, with a long history in

     Ohio’s Republican politics, hired to prepare draft maps specifically for the Republican caucus.

     Id. ¶¶ 77, 79. However, they did not work on the map by themselves. In addition to getting




                                                     33
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 37 of 77 PAGEID #: 21897




     input from Republicans in Ohio’s General Assembly, they received advice, assistance, and

     direction from national Republican operatives, including Morgan, Adam Kincaid, and Hofeller.

     Id. ¶¶ 88, 163–203. Also, then-Speaker of the U.S. House of Representatives John Boehner and

     his designee Tom Whatman, communicated their specific objectives to Mann, DiRossi, and the

     leadership of the Ohio legislature. Id. ¶¶ 59, 64-68.

            DiRossi and Mann began actively planning for congressional redistricting, including

     renting a hotel room to conduct their work, in the summer 2011, prior to the commencement of

     their consultancy agreements. Id. ¶ 78. Beginning in July 2011, the redistricting operations were

     based out of a rented hotel room at the DoubleTree Hotel in Columbus, Ohio. Id. ¶ 75. The

     room was nicknamed “the bunker” by the map drawers, and access was restricted to Mann,

     DiRossi, Judy, and their Republican invitees. Id. ¶¶ 75–76, 84, 86. It is in the “bunker” where

     the first version of the map, passed as H.B. 319 was drawn. 9 Id. ¶ 87. Throughout the map-

     drawing process, Republican lawmakers were invited to come to the bunker to attend meetings

     where drafts of the map and the accompanying political data were shared. Id. ¶¶ 88–95.

            Draft proposals for a 12-4 map were already circulating among the Republicans in July

     2011. Id. ¶¶ 121-24. By July 2011, national Republican operative Kincaid had already drafted

     spread sheets that analyzed the political leanings of congressional districts. Id. ¶ 111. The

     proposal showed twelve Republican districts. Id. One of the key components of the proposals

     circulated was the “Franklin County Sinkhole.” Id. ¶ 124. Whatman was the first to conceive of

     the proposal, and Kincaid implemented it in Maptitude. Id. ¶¶ 122, 124. In other words, the

     centerpiece of the map was conceived of and designed by national Republicans. Whatman began


     9
       The bunker was only used in the drawing of H.B. 319. However, since there were only minor changes
     from H.B. 319 to H.B. 369, PFOF ¶ 262–70, the lion’s share of Ohio’s enacted map was drawn in the
     bunker.


                                                      34
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 38 of 77 PAGEID #: 21898




     drafting the plan with Kincaid no later than July 2011. Id. ¶ 124. The plan involved creating a

     new, packed Democratic district in Franklin County, which would result in the adjacent 12th and

     15th Districts becoming reliably more Republican. Id. ¶¶ 121–162. The partisan effect of the

     Franklin County Sinkhole was meticulously poured over in a series of emails and spreadsheets.

     Id. ¶¶ 121–162.

            Although there were five public hearings held by Ohio’s Senate Select Committee on

     Redistricting and Ohio’s House Committee on Redistricting, none of them addressed the

     substance of the maps that the Republicans were drawing. Id. ¶ 226. These hearings were held

     in July and August 2011, after work on draft maps had begun in the bunker. Id. No maps were

     considered at these public hearings. Id. Nor were any maps or indices even available at the

     hearings. Id. Further, the committees had no duties beyond taking testimony at these hearings.

     Id.

            Draft maps and proposals continued to be circulated among the Republicans in early

     September 2011, prior to the introduction of H.B. 319. Kincaid, Whatman, DiRossi, Mann, and

     Hofeller were all involved with either drafting proposals or making suggestions that were

     incorporated into proposals. Id. ¶¶ 125–136, 138–152, 154. Draft maps were consistently

     accompanied by spreadsheets with the partisan scorings or indices for the proposals. Id.

            A series of emails exchanged among national Republicans (including Whatman and

     Kincaid) and those state legislators and staff members who were involved in the map drawing

     process in Ohio (including DiRossi, Mann, Ohio Senate President Thomas Niehaus, and other

     leaders of the Ohio Senate and House) in the days leading up to the introduction of H.B. 319 are

     especially strong evidence of the overriding power national Republicans held in drawing the

     challenged map. Id. ¶¶ 163–203. In those emails, the national Republicans were asked to




                                                    35
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 39 of 77 PAGEID #: 21899




     approve or disapprove of last-minute proposed changes to the map. Id. It was clear that national

     Republicans held power in the drafting process. For example, DiRossi emailed Senator Keith

     Faber, President pro tempore of the Ohio Senate, on September 10, 2011, after Faber attempted

     to make changes to the map that “DC is increasingly pushing to put the lid on this.” Id. ¶¶ 165–

     66. By writing that “DC is increasingly pushing to put the lid on this,” DiRossi meant to convey

     pressure “to get a map proposed and enacted.” Id. ¶ 167. On September 11, 2011, President

     Niehaus wrote to Whatman and DiRossi that he was “still committed to ending up with a map

     that Speaker Boehner fully supports, with or without the votes from two members of leadership.”

     Id. ¶ 169. There can be no doubt based on the email correspondence that national Republicans

     held enormous power in the shape of Ohio’s congressional map. Whatman requested and

     obtained changes to the map as late as the night before the map was to be introduced to the

     General Assembly. Id. ¶¶ 195–203.

            Indeed, throughout the process, the national Republicans did not merely delegate the

     implementation of their wishes to the Ohio Republicans. Id. ¶ 163–203. Sometimes, they seized

     the pen, redrafted maps themselves, and made changes that were then adopted by the Ohio map

     drawers. Id.

            Consideration of the effect of any changes on political scorings was central to the

     consideration of any and all proposed changes. Id. ¶ 163. Changes of even less than one percent

     were run past the national Republicans for their sign off. Id. ¶ 163. For example, DiRossi was

     careful to share with Whatman changes to the political indices of the 15th and 2nd Districts that

     shifted less than one percentage point. Id. ¶ 192.

            Drafts of the map were held “in the can” and not made public until September 13, 2011.

     Id. ¶ 238. Members of the General Assembly—even Republican members—were largely kept in




                                                     36
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 40 of 77 PAGEID #: 21900




     the dark about the content of the maps until the end of the process. Id. ¶¶ 240–42. The proposed

     map was not shared with the Democrats until it was introduced in committee. Id. ¶ 238. There

     were no negotiations between Democrats and Republicans regarding H.B. 319. Id. ¶ 239. The

     Democratic Minority Leader in the Ohio House, Armond Budish stated that “the map was drawn

     by Republicans in secret behind closed doors with no meaningful input whatsoever from

     members of the public, and now the map is being rammed through the House in just a couple of

     days in order to prevent any meaningful input from anyone else. . . .” Id. ¶ 240. Other

     Democrats also complained about how the map was introduced, with a vote scheduled only two

     days after the map was introduced. Id. ¶ 241.

            The creation and passage of H.B. 369 shared many of the same procedural irregularities

     as H.B. 319. Id. ¶¶ 266–70. Like H.B. 319, H.B. 369 was drawn by DiRossi and Mann on

     behalf of the Republicans. Id. ¶¶ 95–96. While there were some limited negotiations with

     Democrats over H.B. 369, these negotiations did not result in material changes to the partisan

     breakdown of H.B. 369. See id. ¶ 270. H.B. 369 was a 12-4 map when it was introduced into

     General Assembly and when it was passed by the General Assembly. Id. ¶¶ 266–70. Democrats

     were hampered in negotiations because they did not have sufficient votes to defeat the map nor

     signatures to get a referendum passed. Id. ¶¶ 266-67. Accordingly, during the course of the

     negotiations, the Republicans made clear that the 12-4 split was non-negotiable. Id. ¶¶ 267–70.

     Further, Democrats spoke out against the map, including Representative Ron Gerberry, the

     ranking Democrat on the House State Government and Elections Committee, who complained

     that more people should have been involved in the map drawing process. Id. ¶ 272 (“Speaker

     John Boehner had more to do with this map than anyone sitting in this room. That's the truth.




                                                     37
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 41 of 77 PAGEID #: 21901




     That's wrong.”). The facts support a finding that Ohio’s congressional map was drawn with

     intent to advantage and entrench the Republican majority.

            In January 2013, shortly after the first election held under the map, the Republican State

     Leadership Committee (“RSLC”) sent around a letter boasting of Republicans’ success, holding

     up Ohio as a paradigmatic example of their redistricting success. Id. ¶¶ 12, 18.

            The facts support a finding that irregular process that led to Ohio’s congressional map

     demonstrates that the map was drawn with intent to advantage and entrench the Republican

     majority.

                            b) Contemporaneous statements show discriminatory intent.

            Contemporaneous statements by decision makers have been recognized by the Supreme

     Court as evidence of an improper purpose. See Cooper, 137 S. Ct. at 1468–69, 1475–75; see

     also City v. Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538 U.S. 188, 196–97 (2003)

     (“[S]tatements made by decisionmakers or referendum sponsors during deliberation over a

     referendum may constitute relevant evidence of discriminatory intent in a challenge to an

     ultimately enacted initiative.”); Rucho, 318 F. Supp. 3d at 862 (“[T]he legislative or

     administrative history may be highly relevant, especially where there are contemporary

     statements by members of the decision-making body, minutes of its meetings, or reports.”)

     (quoting Arlington Heights, 429 U.S. at 268).

            Contemporaneous statements in the record support a finding that Ohio’s map was drawn

     with the intent to entrench a Republican majority in Ohio’s congressional delegation. As early as

     March 2011, well before the congressional map was drawn, Republicans were emailing each

     other about a “12-4 redistricting map scenario.” PFOF ¶ 108. A 12-4 scenario is one that would

     ensure 12 safely Republican seats and four Democratic seats in Ohio’s congressional delegation.

     Id. ¶ 109. On September 7, 2011, prior to the introduction of Ohio’s first congressional map,


                                                     38
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 42 of 77 PAGEID #: 21902




     Whatman, a senior member of “Team Boehner,” sent talking points to Senate President Niehaus,

     stating that Republicans were seeking to “lock down 12 Republican seats,” and these talking

     points were circulated among other Ohio legislators and staffers as well. Id. ¶¶ 58, 112–114.

     Speaker of the Ohio House, William Batchelder, testified that the Ohio Republicans never

     considered changes to the districting map that would deny Republicans 12 seats. Id. ¶ 116.

            Having Democratic voters in “Republican districts” was clearly considered undesirable

     by Ohio Republican map drawers and the national Republican operatives working with them. In

     early September 2011, prior to the introduction of the first redistricting bill, H.B. 319, Hofeller

     wrote to Braden about a proposed plan. Id. ¶¶ 138–144. He stated:

                    The area Adam [Kincaid] has on his version included Grandview
                    Heights and some more of the ‘downtown’ area, which I took out
                    of the map I sent – as it was ‘dog meat’ voting territory. I guess
                    then, unless there is some inexplicable reason they want that
                    awful-voting territory in the 15th, the map I sent is OK.

     Id. ¶ 142. Referring to urban Democratic areas of the state as “dog meat” and “awful” is

     emblematic of the discriminatory way in which the Republican map drawers viewed Democratic

     voters. See id. ¶ 144 (Adam Kincaid acknowledged in his sworn testimony that “dog meat” and

     “awful” voting territory means voting territory that “was not friendly area to Republicans.”).

            Because of floor speeches given prior to the vote in favor of H.B. 369, every legislator

     who voted in favor of the Ohio’s map was aware that it could and would entrench a 12-4

     majority. Democratic legislators gave speeches on the floor of the General Assembly in which

     they noted that the map would entrench a 12-4 advantage for Republicans and complained that

     the lines had been drawn in a manner that divided heavily minority communities, including

     Cuyahoga and Lorain counties. Id. ¶ 272. These members were concerned with both the splits

     of these counties and the partisan tilt of the map as a whole. Id. Democrats in the Ohio Senate




                                                      39
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 43 of 77 PAGEID #: 21903




     similarly spoke out against H.B. 369 when it was introduced in the Senate on December 14,

     2011. Id.

                             c) The map drawers’ use of demographic data to achieve partisan goals
                                shows discriminatory intent.

             The use of demographic data, including partisanship data, may be probative of partisan

     intent. See Vieth v. Jubelirer, 541 U.S. 267, 322 (2204) (Stevens, J., dissenting) (noting that

     “excessive weight on data concerning party voting trends” during the redistricting process can be

     evidence of discriminatory intent); cf. Bush v. Vera, 517 U.S. 952, 970–72 (1996) (relying on the

     legislature’s use of detailed racial data in the districting process to affirm a finding of

     discriminatory intent). And while data can be used for permissible purposes, it may not be used

     for the “purpose of diminishing or minimizing the voting strength of supporters” of the

     disfavored party, Rucho, 318 F. Supp. 3d at 850–51, as it was here. As Plaintiffs demonstrated at

     trial, the Republican map drawers’ particular use of partisan data suggests an intent to entrench

     the Republican majority in the enactment of the challenged map.

             Significant resources were used to procure the partisan data and train the map drawers on

     how to use it. Morgan, a national Republican map-drawing expert, trained Ohio’s map drawers

     on the mechanics of generating congressional maps, including how to view political data using

     map drawing software, called Maptitude. PFOF ¶¶ 39–41. National Republican operative, Clark

     Bensen, was hired to help Ohio’s Republican map drawers. Id. ¶¶ 42–52. He provided the map

     drawers with a dataset that was generated by an outside group working on behalf of the RNC.

     Id. ¶ 44. This RNC-led group oversaw the conversion of precinct-level election results estimated

     down to the smaller census-block level. Having the election results at the census block level

     allowed map drawers to build maps knowing the past election outcomes at the most granular

     geographic level. Id. ¶ 47. This data was uploaded to Maptitude. Id. ¶ 46. The data could be



                                                       40
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 44 of 77 PAGEID #: 21904




     viewed on both census block and congressional district levels. Id. ¶¶ 47–52. The data was used

     by the map drawers to “score” the maps. Id. ¶¶ 98–107; see also, e.g., id. ¶¶ 111, 115, 118–19.

     The map drawers were able to see the specific scorings of sub-portions of a draft district, as well

     as its relative Republican or Democratic strength, as the districts were being drawn. Id. ¶¶ 211–

     219. As Republicans made changes to draft maps in Maptitude, they could see, in real time,

     scoring of the proposed districts and share the scoring widely among both national and Ohio

     Republicans. Id.

            The goal was to ensure the best possible Republican map for Ohio. Contemporaneous

     records show that political data was used to gauge that a 12-4 map was the best option:

            Given the fact that the overall index for the State of Ohio is 49.5% on a measure
            of five recent races, it is a tall order to draw 13 ‘safe’ seats.” Speaker Boehner’s
            team worked on several concepts, but this map is the one they felt put the most
            number of seats in the safety zone given the political geography of the state, our
            media markets, and how best to allocate caucus resources.

     Id. ¶ 120; see also id. ¶¶ 115, 118–19.

            In scoring the maps, the Republican map drawers used several Democratic leaning

     indices. Although they were provided with all of the statewide election data available from 2002

     through 2010, they were selective in the races they chose. Map drawers chose to include in the

     indices elections where Democrats outperformed to help ensure that districts would not switch

     over to Democratic control during a year that favored Democratic candidates. See, e.g., id.

     ¶¶ 98–107; see also id. ¶ 1001.

            The most skewed index used was called the Unified Index. Id. ¶¶ 98–107. It was

     composed of results from the following five races: 2004 President, 2006 Auditor, 2006 Attorney

     General, 2008 President, and 2010 Governor. Id. ¶ 99. This particular selection of races tilted

     more Democratic than the complete set of elections that took place over the full decade




                                                     41
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 45 of 77 PAGEID #: 21905




     preceding the redistricting. Id. ¶¶ 101–07. In particular, the Unified Index did not include any

     2002 statewide elections, which were good elections for Republicans. Id. ¶ 101. It also only

     included a single 2010 election —one in which the Republican had received under 50% of the

     vote. Id. ¶ 102. On average, the Unified Index understated the Republican percentage of a

     district by 3.2 percentage points. Id. ¶ 107.

            In addition to the Unified Index, the McCain ’08 election results in Ohio were used as an

     index. Id. ¶ 208; see also id. ¶¶ 96, 177, 1037. Since these results were based on President

     Obama’s defeat of John McCain in 2008, the McCain ’08 index also reflected a strong

     Democratic outcome. Id. ¶ 208. Hofeller referred to the 2008 general election as “a low-water

     election” for Republicans. Id. ¶ 32.

            National Republicans favored the use of the Partisan Vote Index (“PVI”) to score

     districts. Id. ¶ 209. The PVI score would be either Republican leaning (R+) or Democratic

     leaning (D+), with a corresponding point score denoting the strength of the partisan lean. Id.

     ¶ 111. Kincaid, one of the national Republican operatives working on the redistricting effort,

     would use PVI to score all of the iterations of H.B. 319 and H.B. 369. See, e.g. id. ¶¶ 111, 115,

     124, 129, 146–47, 150-54, 156, 158–59, 160–61, 191. For example, on a spreadsheet analyzing

     the proposal “as of July 25,” twelve districts fell between PVI scores of R+3 and R+10,

     indicating that they were all expected to be reliably Republican leaning districts. Id. ¶ 111.

            Political indices were shared with local Ohio Republicans and national Republicans,

     including Republican incumbents from Ohio’s U.S. congressional districts. Political data was

     shared for both the initial Ohio congressional map (H.B. 319) and the final Ohio congressional

     map (H.B. 369). Id. ¶¶ 88–97; see also id. ¶¶ 226–272 (for a discussion of the history of the

     enactment of Ohio’s map from H.B. 319 to H.B. 369). For example, political indices data was




                                                      42
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 46 of 77 PAGEID #: 21906




     shared with Speaker Batchelder, Senate President Niehaus, and Senator Faber as H.B. 319 was

     being drawn. Id. ¶¶ 88–97. Following the enactment of H.B. 319, Republicans continued to

     share political data among themselves as they worked on H.B. 369. Id. ¶ 95. In particular, Judy

     reviewed “comparison spreadsheets” that included Unified Index scorings for each district. Id.

     ¶ 95. The ultimate goal of the map drawers was to “come [up with] districts that were friendly”

     and indices were used as a tool for determining what districts would be “friendly.” Id. ¶ 97.

            Spreadsheets and charts were also created that reflected the scoring of draft congressional

     districts using the various indices. Id. ¶ 219. Political scoring for the draft maps was provided to

     local Ohio Republicans and to national Republicans. Id. ¶¶ 88–107, 115. Prior to the enactment

     of H.B. 369, Republicans shared comparisons of H.B. 319 and H.B. 369. Id. ¶¶ 95, 115. The

     analysis assured them that, like H.B. 319, H.B. 369 would be a 12-4 map. Id.

            The use of partisanship data here is probative of a finding of discriminatory intent.

                            d) Expert evidence shows discriminatory intent.

            Courts have recognized that expert analysis can constitute circumstantial evidence of

     discriminatory intent. For example, changes in partisan bias before and after redistricting can be

     evidence of discriminatory intent. See, e.g., Rucho, 318 F. Supp. 3d at 895 (discussing Dr.

     Simon Jackman’s finding that the “efficiency gaps” under the new redistricting plan “were

     significantly higher than those exhibited” by the old plan). Computer simulations, which

     demonstrate that the enacted plan is an outlier compared to nonpartisan plans, and thus likely

     resulted from an intent to advantage a particular political party, also have been found to be

     evidence of discriminatory intent. Id. at 852–53 (agreeing with plaintiffs that expert analysis

     showing that the enacted plan is an “extreme statistical outlier” with regard to the degree to

     which it disfavored Democratic voters helps prove that the legislature “intended to burden voters




                                                     43
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 47 of 77 PAGEID #: 21907




     who supported non-Republican candidates”). Here, multiple pieces of expert evidence support a

     finding of discriminatory intent.

            Dr. Niven’s analysis illustrates that Republicans mapmakers split political subdivisions

     and communities of interest to crack and pack Democratic voters to optimize Republican seats in

     Congress. PFOF ¶¶ 875–87. His analysis shows that there is a 59% increase in the number of

     census tracts split by congressional district lines over the previous map. Id. ¶ 881. His analysis

     also shows that there was a specific pattern to the splitting of Democratic-leaning cities,

     neighborhoods, and counties and incorporating the pieces in the creation of Republican

     congressional districts. Id. ¶¶ 882–83.

            Dr. Warshaw’s analysis further supports a finding of partisan intent. Id. ¶ 718. Dr.

     Warshaw has described a four-part test to help identify when a partisan gerrymander has

     occurred. Id. ¶ 718. The first part asks if one party controlled the process. This part is met since

     Republicans controlled the governorship and both houses of Ohio’s General Assembly. Id.

     ¶ 721. Dr. Warshaw next looks at five different partisan bias metrics. Id. ¶¶ 719–21. He then

     asks if these metrics indicate that the same party that was in control was advantaged, if the map

     is an outlier according to these metrics, and if all of the metrics point in the same direction. Ohio

     meets all three of metric-based parts of Dr. Warshaw’s test. Dr. Warshaw found that five

     different partisan bias metrics all became significantly more pro-Republican in 2012 after H.B.

     369 went into effect. Id. ¶¶ 722–44. Furthermore, Ohio was extremely pro-Republican on

     average across all five metrics. See infra Section III.A.2. Last, all five metrics show a pro-

     Republican advantage.




                                                      44
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 48 of 77 PAGEID #: 21908




     Plaintiff Demonstrative Exhibit PD075.

            Comparing the challenged map against the distribution of partisan composition of Dr.

     Cho’s millions of simulated maps demonstrates that a map reflecting as much extreme partisan

     unfairness as the challenged map could not have been produced unintentionally. SJ Order at 25;

     see PFOF ¶¶ 786–816. According to each partisan fairness metric that Dr. Cho analyzed,

     including of the share of seats won by each party, the current map’s partisan performance was an

     outlier— indeed, in some cases, 12 Republican seats never occurred in any of her simulated

     maps. Id. ¶ 786–812; see, e.g. id. ¶¶ 805 (using Dr. Cho’s method of calculating competitiveness

     that combines both the number of competitive seats and which party competitive districts favor,

     none of her simulated maps are as uncompetitive as the challenged map); 811 (the challenged

     map exhibits more biasedness than any of Dr. Cho’s simulated maps).

            Even if it were theoretically possible that purely non-partisan motivations pushed the

     challenged map into a 12-4 configuration, the evidence presented by Dr. Cho refutes such a

     hypothesis. Id. ¶ 816. While any particular non-partisan consideration could have a partisan

     effect, in aggregate, they should not tilt systematically in favor of only one party. Id. And if


                                                      45
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 49 of 77 PAGEID #: 21909




     there is a systematic and large bias in favor of one party as is the case with the challenged map, it

     is “suspicious” whether the highly unusual partisan outcome was in fact a result of only non-

     partisan considerations, and whether those supposed non-partisan considerations were in fact,

     non-partisan considerations to begin with. Id. Embracing Dr. Cho’s coin toss analogy for her

     simulated maps, it would be like a purportedly fair coin coming up heads each time. Id. ¶¶ 816,

     758. While such an outcome is theoretically possible, it fails the smell test as to whether the coin

     is, in fact, fair.

                            e) Intent to entrench a Republican majority was the predominant intent.

              The evidence presented is sufficient to find that the predominant purpose of the Ohio

     congressional plan was to intentionally advantage Republicans and disadvantage Democrats.

     The record is replete with evidence that the Republicans wanted a 12-4 map and subordinated

     other interests in order to meet this goal. The record is also full of evidence that this Republican

     intent predominated the process and that the bill was not a reflection of bipartisan intent or

     privileging other legitimate goals.

              Intent to entrench a Republican majority predominated over all other legitimate goals of

     the redistricting process. For example, partisan intent was more important goal than incumbency

     protection. Since Ohio was losing two congressional seats only two sets of incumbents had to be

     paired. PFOF ¶ 110. The plan, however, paired three sets of incumbents instead of two. Id. A

     key to ensuring Republican control and a 12-4 map was the creation of the “Franklin County

     Sinkhole.” Id. ¶¶ 121–162. A new Democratic district without an incumbent was created in

     Franklin County. Id. ¶¶ 121, 131–33. This was done to increase the Republican lean of

     neighboring districts, thus ensuring that those districts did not become competitive. Id. ¶¶ 142–

     43. The Democratic parts of the County from which this new district was made were referred to

     by one of the Republican operatives drafting and consulting on Ohio’s map as “dog meat”


                                                      46
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 50 of 77 PAGEID #: 21910




     territory. Id. With the creation of a new district with no incumbent in Franklin County, three

     sets of incumbents rather than two sets of incumbents had to be paired. Thus, the H.B. 369 map

     paired one set of Democratic incumbents in the 9th District, one set of Republican incumbents in

     the 10th District, and a Republican and Democratic incumbent in the 16th District, constructed to

     be more favorable to the Republican. Id. ¶ 1032. The Franklin County Sinkhole is just one

     example of how the partisan goal of entrenching a 12-4 majority predominated over other

     criteria.

             Moreover, the challenged map cannot be attributed to bipartisanship. Republicans’ intent

     to advantage Republicans and disadvantage Democrats was the predominant intent of the map.

     The 12-4 Republican majority reflected in Ohio’s final map actualizes the intent to “lock-down”

     12-4 majority expressed by Republicans in early 2011. See id. ¶ 112.

             Democrats had no power in the determining the partisan breakdown of the new map—the

     issue of utmost importance to the Republicans. Republicans controlled the Senate and the House

     of Representatives. Democrats were in the “deep minority” in the Ohio Senate, with only ten

     members compared to twenty-three Republicans. Id. ¶ 291. Republicans had a 59-40 advantage

     in the Ohio House of Representatives, and needed only seven votes to pass legislation with a

     supermajority. Id. ¶ 292.

             The referendum attempt did not result in any ultimate power being conferred on the

     Democrats. The attempt to get a redistricting bill on the ballot never got off the ground.

     Democrats were given just over two months to get 6% of Ohio’s electors to sign the referendum,

     and it became clear in November that they could not get the signatures. Id. ¶¶ 245, 266. The

     Republican majority was sufficiently large that the Republicans could bring to the floor and pass

     a new redistricting bill without any support from the Democrats. Id. ¶¶ 292–95. In such a




                                                     47
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 51 of 77 PAGEID #: 21911




     situation, the expectation is that “some minority members [will] vote for it, either for

     idiosyncratic reasons because the bill was packaged with other bills, or for reasons of trying to

     carve out something in their own district.” Id. ¶ 719.

              Here, there can be no dispute that the final redistricting bill, H.B. 369 was packaged with

     a change to the primary system that would save Ohio approximately $15 million. Id. ¶¶ 248–

     251. On September 28, 2011, two days after Governor John Kasich signed H.B. 319 into law, a

     group of Ohio citizens filed a writ of mandamus in the Supreme Court of Ohio seeking an order

     declaring that H.B. 319 is subject to a citizen referendum. Id. ¶ 243. On October 14, 2011, the

     Ohio Supreme Court granted petitioners’ writ of mandamus, thereby subjecting H.B. 319 to a

     possible citizen referendum. Id. ¶ 244. Following the Ohio Supreme Court’s decision,

     Republican legislators passed H.B. 318, which moved the primaries for U.S. Presidential and

     House candidates to June 12, 2012, while maintaining the primaries for local, state, and U.S.

     Senate races on March 6, 2012. Id. ¶ 248. H.B. 318 passed without a single Democratic vote.

     Id. ¶ 250. Nevertheless, following the passage of H.B. 318, Ohio legislators came under

     increasing public pressure to avoid the cost and confusion related to holding two primaries in

     2012. Id. ¶ 251. By mid-December 2011, Republicans knew that they could pass a map “with

     very little change” from H.B. 319, and that Democrats would have no choice but to “go[] for

     what little they can get.” Id. ¶ 267. H.B. 369 combined the primaries, thus, resulting in a $15

     million savings. Id. ¶ 248 (Senate clerk stating that H.B. 369 would: “eliminate the requirement

     [in H.B. 318] that Ohio would [conduct] [sic] two primary elections in 2012, . . . [and] establish a

     single primary election on March 6, 2012 for the purposes of nominating all candidates for

     election in 2012”); id. ¶ 249. This fact alone was sufficient incentive to garner Democratic

     votes.




                                                      48
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 52 of 77 PAGEID #: 21912




               However, even with incentive for some Democrats to vote in favor of the redistricting

     bill, it never received full Democratic support. For example, the majority of Ohio Senate

     Democrats voted against H.B. 369. Id. ¶ 296. Even in the Ohio House, where a majority of

     Democrats did vote for H.B. 369, their support did not reflect a substantively bipartisan result.

     Id. ¶ 298. Recalling the negotiations preceding passage of H.B. 369, Defendant Larry Obhof

     explained: “While a lot of Democrats voted for the current map, they really didn’t have a lot of

     negotiating power at that stage, because there was always the opportunity to say hey work with

     us and we’ll do a slightly better map, or we’ll do what we want and pass it with 51% of the

     vote.” Id.

               At trial, Defendants argued that Democrats were given certain concessions for

     Representative Marcia Fudge’s, Representative Marcy Kaptur’s, and now-Representative Joyce

     Beatty’s 10 districts. The record at trial belies Defendants’ assertion and illustrates that the

     ultimate goal of the map remained the same: a lasting 12-4 Republican majority in Ohio’s

     congressional delegation. Notably, Representative Fudge explicitly denied that she made any

     requests about the shape of her district and testified to her surprise and displeasure with the final

     shape. Id. ¶¶ 301–03 (Regarding the inclusion of portions of Summit County in the 11th District,

     Representative Fudge testified that she “[c]ertainly . . . would not have chosen it, and [she] was

     not happy about it.”). Representative Kaptur also testified that she was ultimately unhappy with

     the shape of her final district and did not think the extension into Cleveland was prudent. Id.

     ¶ 304. Most importantly, despite the small revisions from H.B. 319 to H.B. 369 as introduced

     and H.B. 369 as passed, the partisan make-up of the map remained the same throughout: it

     remained a 12-4 map. Id. ¶¶ 269–72.


     10
          Congresswoman Beatty was not an incumbent representative at the time of redistricting.


                                                          49
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 53 of 77 PAGEID #: 21913




                             2. Ohio’s congressional map has had a discriminatory effect.

             Plaintiffs have offered ample evidence of discriminatory effects. Under this prong,

     Plaintiffs must establish that map had the effect of entrenching Republican partisan advantage

     against likely changes in voter preferences. Put another way, Plaintiffs must show that the

     intended disadvantage to Democrats has in fact been achieved. Plaintiffs presented multiple

     types of evidence to illustrate that Republicans were effective in achieving and entrenching their

     intended 12-4 majority.

             First, the actual election results are probative evidence of discriminatory effects, as

     demonstrated by the maintenance of a 12-4 Republican to Democrat seat share, despite changes

     in the overall statewide vote received by each party.

             Republicans seat share consistently has been 75%, despite winning far less than 75% of

     Ohio’s congressional vote. PFOF ¶¶ 710–717. The following table illustrates that, despite

     fluctuations in the statewide vote share between the parties, 11 Republicans consistently retained

     75% (12 out of 16) of the seats in all three congressional election cycles held under the map:

                                Statewide vote share                           Seat share
           Year              Democrats       Republicans                Democrats      Republicans
           2012                47%               51%                      25%             75%
           2014                39%               59%                      25%             75%
           2016                41%               57%                      25%             75%
           2018                47%               52%                      25%             75%

     Plaintiff Demonstrative Exhibit PD073; PFOF ¶¶ 710–17.

             Packing of Democrats—concentrating Democratic voters into just four districts to reduce

     their power throughout the rest of the state—is evident from the large winning margins in each of

     the four Democratic districts. The following table presents the percentage of the vote won by the

     11
       The percentage of the statewide vote share in this table includes two uncontested elections (District 8
     and 11) in 2012, and one uncontested election (District 7) in 2014. Such elections overstate the support
     the party with an unopposed candidate would receive if there had been a contested election.


                                                         50
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 54 of 77 PAGEID #: 21914




     Democratic candidate in each of the four packed Democratic districts across the 2012-2016

     elections:

                                   Percentage of votes of winning Democratic candidate
          District             2012               2014             2016             2018
         District 3           68.29%            64.06%            68.57%           73.61%
         District 9           73.04%            67.74%            68.69%           67.79%
         District 11       (uncontested)        79.45%            80.25%           82.24%
         District 13          72.77%            68.49%            67.73%           60.99%

     Plaintiff Demonstrative Exhibit PD072 at 3; PFOF ¶ 1041. Thus, in a total of 15 contested

     elections held in the four Democratic districts, a Democratic candidate only received less than

     65% of the vote twice, and none of the Democratic candidates ever received less than 60% of the

     vote. Id. Not only did the statewide seat split between the parties remain constant: Republicans

     and Democrats maintained the same seats, in the same districts, throughout all four election

     cycles. Id.

             Second, an array of partisan bias metrics also shows discriminatory effects. The five

     measures commonly used by political scientists to detect and measure the effects of partisan

     gerrymandering are the efficiency gap, the mean-median difference, the asymmetry measure, the

     50-50 asymmetry measure, and declination. PFOF ¶ 722. These measures are used to determine

     when one party is systematically advantaged in the translation of votes to seats. Plaintiffs’ expert

     Dr. Warshaw compared Ohio’s partisan bias metrics in 2012, 2014, 2016, and 2018 to a universe

     that included over 500 elections. Id. ¶¶ 722–724. These measures uniformly indicate that

     Ohio’s Republicans have been systematically advantaged in their ability to translate Republican

     votes into seats in the U.S. Congress.

             The first measure, the efficiency gap, is “a way to mathematically capture the packing

     and cracking that is the heart of gerrymandering,” by comparing the discrepancy between each

     parties’ wasted votes. Id. ¶ 726. Wasted votes are both those votes for the losing party and those


                                                     51
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 55 of 77 PAGEID #: 21915




     for the winning party in excess of 50%. Ohio had a pro-Republican efficiency gap in every

     election held under the map. Id. ¶ 728. Ohio’s pro-Republican efficiency gap was -22.4% in

     2012, -9% in 2014, -8.7% in 2016, and -20% in 2018. Id. ¶ 728. Compared to plans in states

     with more than six seats over the past 45 years, including plans that are pro-Republican and pro-

     Democrat, the 2012 efficiency gap in Ohio was more extreme than 98% of them and was more

     Republican-leaning than 99% of them. Id. ¶ 729. The 2018 efficiency gap in Ohio was -20%.

     Id. Compared to plans in states with more than six seats over the past 45 years, including plans

     that are pro-Republican and pro-Democrat, Ohio’s 2018 plan was more extreme than 96% of

     previous plans in states with more than six seats over the past 45 years and was more

     Republican-leaning than 98% of them. Id.

            The second measure, the mean-median difference, shows whether a party has an

     advantage in the translation of votes to seats by quantifying to what degree a party wins more

     votes in the median district than in the average district. Ohio had a mean-median difference that

     advantaged Republicans in all four congressional election cycles. Id. ¶ 731. Ohio’s mean-

     median gap in 2012 was 7.8%. Id. The mean-median difference in 2012 was larger than in 83%

     of previous elections and more pro-Republican than the mean-median difference in 92% of

     previous congressional elections. Id. Ohio’s 2012 mean-median gap of 7.8% was a sharp

     increase from Ohio’s mean-median gap in 2010, which was 1.7%. Id. Ohio had a gap between

     the mean and median district of 5.0% in 2018, which was more extreme than the mean-median

     difference in 62% of previous elections and more pro-Republican than the mean-median

     difference in 81% of previous elections. Id.

            The third and fourth metrics, asymmetry and 50-50 asymmetry, capture whether each

     party receives the same share of seats for identical shares of votes. Id. ¶¶ 738–744. Asymmetry




                                                    52
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 56 of 77 PAGEID #: 21916




     is measured using counter-factual election results in a range of statewide vote shares between

     45% and 55%. Id.¶ 739 Across this range of vote shares, each party should receive the same

     number of seats when they obtain the same vote share. Id. 50-50 asymmetry is measured based

     on the seat share that each party receives when they split the statewide vote 50-50. In an

     unbiased system, each party should receive 50% of the seats in a tied statewide election. Id.

     Plaintiffs’ expert Dr. Warshaw computed both asymmetry and 50-50 asymmetry based on the

     vote-seat curve. Id. ¶¶ 738–744.

             The asymmetry between Democrats and Republicans was more extreme than 96% of

     previous elections and more pro-Republican than 97% of previous U.S. congressional elections

     over the past 45 years. Id. ¶ 741. Ohio’s 2018 elections were more asymmetric than 92% of

     previous elections and more pro-Republican than 94% of previous U.S. congressional elections

     over the past 45 years. Id. ¶ 743.

             Based on 50-50 asymmetry, the level of bias in Ohio’s 2012 election was more extreme

     than 96% of previous elections and more pro-Republican than 97% of previous U.S.

     congressional elections over the past 45 years. Id. ¶ 742. The level of bias in 2018 was more

     extreme than 95% of previous elections and more pro-Republican than 96% of previous U.S.

     congressional elections over the past 45 years. Id. ¶ 744.

             The fifth metric, declination, treats asymmetry in the vote distribution as indicative of

     partisan bias in a redistricting plan. Id. ¶ 732. It does this by lining up all the districts in the plan

     from the least Democratic to the most Democratic to determine if the mid-point of the line

     formed by one party’s seats is as far from the 50 percent threshold for victory on average as for

     the other party’s seats. Id. The declination metrics in the last four election cycles show a pro-

     Republican advantage. Id. ¶ 734. The 2012 congressional election in Ohio had a more extreme




                                                        53
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 57 of 77 PAGEID #: 21917




     declination than 99% of previous elections and a more pro-Republican declination than any

     previous U.S. congressional election over the past 45 years. Id. ¶ 736. Ohio’s 2018

     congressional election had a declination score of -0.69. Id. ¶ 737. This was more extreme than

     98% of previous elections and more pro-Republican than 99% of previous U.S. congressional

     elections. Id.

            The fact that Ohio’s partisan bias measures sharply increased in 2012 and have remained

     pro-Republican throughout the redistricting cycle further supports the conclusion that Ohio’s

     map in effect has been gerrymandered. As a result, Democrats have been less able to translate

     their votes into representation.

            There is also evidence that the effect of partisan advantage for Republicans has been

     durable as the Republicans have successfully entrenched their majority. Ohio’s congressional

     elections grew less competitive after the 2011 plan went into place. Id. ¶ 748. None of Ohio’s

     congressional elections were competitive in 2014 and 2016, meaning no candidate won their

     election by less than 55%. Id. Out of 64 elections held under the map, only five have been

     competitive. Id. In 2018, Ohio had only two competitive elections. Id.

            The map also became less responsive after 2011. Id. ¶¶ 746–49. An unresponsive map

     ensures that the bias in a districting plan toward the advantaged party is insulated against

     changes in voters’ preferences, and thus is durable across multiple election cycles. Political

     scientists Drs. Gelman and King propose a technique that measures responsiveness based on

     uniform swings in two parties’ counterfactual vote shares. Id. ¶ 749. Ohio’s post-2011

     districting plans had some of the least responsive election results in the country. Id. Performing

     a uniform swing analysis based on the 2018 election results, Republicans win 75% of the seats

     across most of the range of plausible election swings. Id.




                                                      54
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 58 of 77 PAGEID #: 21918




            Third, the simulations by Dr. Cho show the discriminatory effects of Ohio’s

     congressional plan, not only for the state of Ohio as a whole, id. ¶¶ 786-812, but also for each of

     the individual Plaintiffs, id. ¶¶ 780–85. See also LWV-Michigan, 352 F. Supp. 3d at 805

     (crediting simulated maps in finding discriminatory effect). The partisan effect that Dr. Cho

     finds by comparing the challenged map against her simulated ones is distinct from any effect

     caused by other factors like political geography, traditional redistricting criteria or even chance.

     Dr. Cho drew her simulated maps based on the same underlying geography and demography of

     the state of Ohio, and applied the same traditional redistricting criteria and to the same extent as

     did the Legislature. PFOF ¶ 758. She also analyzed the challenged map for partisan effects

     along a host of different metrics, including the raw seat share, id. ¶¶ 787–92, three different ways

     of assessing competitiveness, id. ¶¶ 793-806, and well-established metrics based on the seats-

     votes curve, id. ¶¶ 807-11.

            While Dr. Cho does not propose any cutoff for “‘how much partisan dominance is too

     much,’” Gill, 138 S. Ct. at 1028 (citing League of United Latin Am. Citizens v. Perry, 548 U.S.

     399, 420 (2006)), she provided the entire distribution of partisan outcomes in her simulated maps

     to aid the Court in applying any legal standard it chooses for deciding whether partisan

     dominance was excessive in this case. And regardless of what that standard might be, Dr. Cho’s

     analysis unequivocally supports a finding that the 12-4 outcome in the challenged map exhibits

     excessive partisan domination. The 12-4 seat distribution is such an outlier in Dr. Cho’s

     simulated maps such that it did not even occur in the over 3 million maps she drew based on

     2008-2010 and 2012-14 data. PFOF ¶ 790. And when it did occur in her maps drawn based on

     2018 data, it only did so in only 0.046% of those maps. Id.; see also id. ¶ 797-98 (Dr. Cho’s

     simulated maps had between 5 and 9 competitive districts while the challenged map had only an




                                                      55
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 59 of 77 PAGEID #: 21919




     average of 1 competitive district per election); id. ¶¶ 799–805 (while the few competitive

     districts in the challenged map all leaned Republican, the simulated maps produced more

     competitive districts and those districts lean roughly equally in favor of each party); id. ¶ 805–06

     (according to a measure of competitiveness devised by Dr. Cho that takes into account the

     margin of victory and which party competitive districts favor, the challenged map is less

     competitive than every single one of Dr. Cho’s over 3 million simulated maps); id. ¶ 808–09 (the

     challenged map is less responsive than almost all of Dr. Cho’s 3 million simulated maps); id.

     ¶ 810–11 (the challenged map exhibits more biasedness than every single one of Dr. Cho’s over

     3 million simulated maps).

            “[W]hen a variety of different pieces of evidence, empirical or otherwise, all point to the

     same conclusion—as is the case here—courts have greater confidence in the correctness of the

     conclusion because even if one piece of evidence is subsequently found infirm other probative

     evidence remains.” Rucho, 318 F. Supp. 3d at 858. Here, the overwhelming evidence illustrates

     that Ohio’s congressional map has had the effect of advantaging Republicans over Democrats

     and entrenching a Republican majority against electoral changes.

                            3. Defendants lacked justification for the map.

            Because Plaintiffs have established discriminatory partisan intent and discriminatory

     partisan effects, the burden shifts to the state to establish that the redistricting plan was necessary

     to meet legitimate state interests. SJ Order at 10; see also Ill. State Bd. of Elections v. Socialist

     Workers Party, 440 U.S. 173, 185 (1979) (“[A] State may not choose means that unnecessarily

     restrict constitutionally protected liberty.”) (quoting Kusper v. Pontikes, 414 U.S. 51, 58–59

     (1973)); Vieth, 541 U.S. at 307 (Kennedy, J., concurring) (partisan gerrymandering may violate

     the Constitution when political classifications are “applied in an invidious manner or in a way

     unrelated to any legitimate legislative objective”). Defendants cannot meet their burden.


                                                       56
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 60 of 77 PAGEID #: 21920




             The Supreme Court has identified a set of legitimate interests in the redistricting context,

     including “traditional districting principles such as compactness and contiguity,” “maintaining

     the integrity of political subdivisions,” or maintaining “the competitive balance among political

     parties.” 12 Harris v. Ariz. Indep. Redistricting Comm’n, 136 S. Ct. 1301, 1306 (2016) (citations

     and internal quotation marks omitted); see also Rucho, 318 F. Supp. 3d at 850–51 (discussing

     legitimate interests in redistricting). Furthermore, complying with the Voting Rights Act

     (“VRA”) is a legitimate government interest. Cf. Harris, 136 S. Ct. at 1306. No legitimate

     purpose supports the drawing of Ohio’s map and Defendants cannot meet the justification prong.

             Courts have found that traditional redistricting criteria include compactness, contiguity,

     and maintaining integrity of political subdivisions. Id. There is no evidence that any of these

     criteria were considered by Ohio’s map drawers. According to the testimony of one of the

     primary map drawers, they merely eye-balled compactness and did not do any analysis of

     districts to make sure they were compact. PFOF ¶ 1039. The work of Plaintiffs’ experts Dr.

     Niven and Mr. Cooper illustrates that communities of interest are not kept intact with the map.

     Id. ¶¶ 880, 939, 941–43. Communities of interest are often analyzed by the number of municipal

     and county splits. Id. ¶¶ 939, 1040. H.B. 369 unnecessarily splits counties and municipalities.

             As the work of Mr. Cooper illustrates, it is and was possible to create maps that better

     adhere to traditional redistricting criteria. For example, Mr. Cooper was able to draw multiple

     maps with the same number of incumbents paired, but which split only 14 counties; the current

     map splits 23 counties. Id. ¶¶ 940, 969. In addition to the Remedial Plan, which split 27

     municipal civil divisions, Mr. Cooper also created two hypothetical maps: one such that splits 36


     12
        Notably, bi-partisanship is not one of the legitimate criteria that would allow the state to otherwise
     discriminate against voters on the basis of partisan affiliation, which is why Plaintiffs do not discuss any
     alleged bipartisan nature of the map in this section, but in the section on discriminatory intent.


                                                          57
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 61 of 77 PAGEID #: 21921




     municipal civil divisions, and another splits 34 municipal civil divisions; the Ohio congressional

     map splits 73. Id. ¶¶ 943, 947. Both of these hypothetical maps are more compact than the Ohio

     congressional map. Id. ¶ 950.

            Incumbency protection can also be a legitimate criterion, but it does not explain Ohio’s

     current map. Representative Huffman, the sponsor of H.B. 319 and H.B. 369, gave testimony in

     support of each map. Id. ¶¶ 231, 1028. In his testimony, he discussed the traditional

     redistricting criteria, and stated that protection of incumbents was “subservient” to the other

     criteria. Id. As discussed above in Section III.A.1.e, only two sets of incumbents had to be

     paired to account for the loss of two seats, and yet H.B. 369 pairs three sets of incumbents. Id.

     ¶¶ 961, 1030–32. Not only were more incumbents paired than necessary, but the most senior

     incumbent member of Ohio’s delegation, Representative Kaptur, was paired. Id. ¶¶ 1032, 1034–

     35.

            The work of Mr. Cooper illustrates that incumbency protection could not have been the

     primary goal of the map drawers. Mr. Cooper was able to draw congressional plans that pair the

     same number of incumbents with the same match-up of political parties as under the Ohio

     congressional map. Id. ¶ 963. These maps are still better than the Ohio congressional map on

     traditional redistricting criteria and partisan bias. Id. ¶¶ 961–70. Mr. Cooper’s hypothetical

     maps also illustrate that there were at least two alternatives to pairing Representative Kaptur

     with any other incumbent: one alternative would pair Representatives Kucinich and Fudge and

     the other would pair Representatives Kucinich and Sutton. Id. ¶ 963. The reasonable

     explanation for the pairing of both Representative Kaptur and an additional set of incumbents

     was these pairings included in Ohio’s map is that it was the pairing that best ensured a 12-4




                                                      58
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 62 of 77 PAGEID #: 21922




     outcome. At a minimum, the number of pairings illustrate that incumbency protection was not

     the map drawers’ primary goal. Id. ¶¶ 1034–35.

            While compliance with the VRA is certainly a legitimate government interest, the

     evidence adduced in this case makes clear that the VRA was invoked as a mere pretext for

     packing Democratic voters in Northeast Ohio (District 11) and Franklin County (District 3) to

     render the surrounding districts more safely Republican. See, e.g., Rucho, 318 F. Supp. 3d at 804

     (rejecting claim that one reason for the map was that districts had to be drawn to comply with the

     VRA and finding instead that the map “further concentrate[d] black voters, who are more likely

     to vote for Democratic candidates, into” two districts, as part of a larger plan to “concentrate

     Democratic voting strength”).

            In order to determine the minority voting age population necessary to create a district in

     which minorities have the opportunity to elect a candidate of choice, racially polarized voting

     analysis, also known as racial bloc voting analysis, must be conducted. See PFOF ¶ 1014. This

     analysis requires more than looking at the minority voting age population in isolation but

     analyzing voting patterns of the relevant minority group. Id. ¶¶ 858, 865–70. And the

     “experience” of elections in the 11th District “gave the State no reason to think that the VRA

     required,” Cooper, 137 S. Ct. at 1470, the District to be drawn with over 50% black voting age

     population (“BVAP”) without having done that required analysis. See id. ¶¶ 860–864.

     Defendants never conducted any analysis of racial voting patterns in that, or any other, area of

     the state—against the advice of veteran RNC line-drawer Dr. Hofeller. Id.¶ 1015. Indeed,

     Defendants did not even gather the data required—primary elections data—to conduct such an

     analysis. Id.




                                                      59
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 63 of 77 PAGEID #: 21923




               Without any basis in previous election results or analyses of voting patterns, Defendants

     drew an arm out of a historically Cuyahoga County-based district down to Summit County,

     resulting in a very oddly shaped district. Id. ¶ 870. The Summit County Republican Party Chair

     understood exactly what this configuration accomplished: drawing “mostly black Democrats” in

     Akron into District 11 “helped other districts in Summit County be more Republican.” Id.

     ¶ 1017.

               Plaintiffs’ expert Dr. Lisa Handley performed a racial bloc voting analysis. This analysis

     is also known as a district-specific, functional analysis—including of Democratic primaries as

     exhorted by Dr. Hofeller. Id. ¶ 865. The analysis conducted by Dr. Handley clearly establishes

     that a 45% BVAP district in the vicinity of District 11—both before and after redistricting—

     offers Black voters a realistic opportunity to elect their candidates of choice. Id. ¶¶ 867–68. As

     drawn, the above 50% BVAP in the current 11th District exceeds what is necessary for minority

     voters to elect their candidate of choice. Id. ¶ 867. The evidence clearly shows that the shape of

     District 11 is not the result of any intention to comply with the VRA, nor is it mandated by that

     same law.

               Further, the record evidence supports a finding that the 3rd District was designed to pack

     Democratic voters into the district, not to create a “minority opportunity district.” As discussed

     above in Section III.A.1, the Franklin County Sinkhole was the centerpiece of the 12-4 strategy.

     Even though spreadsheets of the proposed districts paid lip service to a “new minority

     opportunity district” in Franklin County, all the data conveyed on the spreadsheets were of the

     partisan scoring of the districts, rather than the demographic breakdowns of those districts or any

     analysis performed of racial voting patterns in the area. PFOF ¶¶ 1022–25. Any post-hoc

     attempt to assert that District 3 was drawn to provide minority voters with an opportunity-to-




                                                       60
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 64 of 77 PAGEID #: 21924




     elect is belied by the fact that the contemporaneous email correspondence among National

     Republicans involved in the Ohio redistricting process clearly show that the district was

     configured to siphon the “dog meat” voting territory in downtown Columbus away from the 15th

     District. Id. ¶¶ 138–44.

                 B. Plaintiffs’ Political Speech Has Been Burdened and Their Ability to Freely
                    Associate Has Been Harmed in Violation of the First Amendment.

             The First Amendment, which protects the rights of voters to associate with and advocate

     for a political party, to vote for their candidate of choice, to express their political views, and to

     participate in the political process, “has its fullest and most urgent application . . . to the conduct

     of campaigns for political office,” McCutcheon v. F.E.C., 572 U.S. 185, 191–92 (2014) (quoting

     Monitor Patriot Co. v. Roy, 401 U.S. 265, 272 (1971)). These rights constitute the “core of those

     activities protected by the First Amendment” without which a representative democracy cannot

     function. Elrod v. Burns, 427 U.S. 347, 356 (1976). Burdening, penalizing, or retaliating against

     citizens “because of their participation in the electoral process, their voting history, their

     association with a political party, or their expression of political views” is highly disfavored.

     Vieth, 541 U.S. at 314 (Kennedy, J., concurring). Partisan gerrymandering burdens Plaintiffs

     First Amendment rights.

             In its order denying summary judgment, this Court identified the test applied in Rucho as

     applicable to Plaintiffs’ First Amendment claims at trial and concluded that it “essentially

     mirrors the intent, effect, and lack-of-justification test that applies to the equal protection claim.”

     SJ Order at 14–15. 13 As discussed previously in Section III.A, Plaintiffs have met the


     13
       Plaintiffs continue to propose the particular test offered in their Opposition to the Motion for Summary
     Judgment at 30–31, ECF No. 177, but recognize that the Court has held that the Equal Protection and
     First Amendment tests are “essentially” the same, SJ Order at 15. The same evidence supports both of
     these claims, as the partisan gerrymander is a “double-barreled constitutional issue.” Id.


                                                         61
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 65 of 77 PAGEID #: 21925




     requirements for such a three-part test. The drawing of Ohio’s congressional district boundaries

     was done to privilege the state’s preferred political party, and to burden the state’s disfavored

     political party. The party and its members were “deprived of their natural political strength by a

     partisan gerrymander,” a violation of their First Amendment right to associate. Gill, 138 S. Ct. at

     1938 (Kagan, J., concurring) (citing Anderson, 460 U.S. at 791–92). Consistent with this Court’s

     order, Plaintiffs have also proven evidence making out their First Amendment associational

     harm. See supra Sections II.A.2 and II.B.2.

                C. Plaintiffs’ Vote Has Been Diluted in Violation of Their Right to Vote Under
                   the Fourteenth Amendments.

            Plaintiffs have also proven that their fundamental right to vote has been denied in

     violation of the Fourteenth Amendment, in the form of an unconstitutional dilution of their

     voting rights. This claim, while also a district-specific one, is narrower than Plaintiffs’ claim that

     they have been discriminated against in violation of the Equal Protection Clause. See supra

     Section III.A. Under this claim, Plaintiffs’ rights have only been violated when they are denied

     the opportunity to elect the candidates of their choice and to influence elections. Put another

     way, Plaintiffs’ vote dilution claim in violation of Plaintiffs’ right to vote, as opposed to

     Plaintiffs’ broader Equal Protection claim, only applies to Plaintiffs whose districts have been

     cracked.

            The right to vote is “a fundamental political right, because [it is] preservative of all

     rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). “However slight [the] burden” imposed

     on the right to vote “may appear, . . . it must be justified by relevant and legitimate state interests

     sufficiently weighty to justify the limitation.” Crawford v. Marion Cty. Election Bd., 553 U.S.

     181, 191 (2008) (internal quotation marks omitted). Critically, the right to vote encompasses not

     only the right to cast a ballot, but to cast a meaningful one: The right of “qualified voters,



                                                       62
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 66 of 77 PAGEID #: 21926




     regardless of their political persuasion, to cast their votes effectively . . . rank[s] among our most

     precious” rights. Williams v. Rhodes, 393 U.S. 23, 30 (1968); see also Anderson, 460 U.S. at

     787 (finding the right to cast a meaningful vote to be fundamental). Citizens have an

     “inalienable right to full and effective participation in the political process[ ] . . . .” Reynolds v.

     Sims, 377 U.S. 533, 565 (1964). That right “can be denied by a debasement . . . of a citizen’s

     vote just as effectively as by wholly prohibiting the free exercise of the franchise.” Id. at 555.

     Indeed, the “right to vote can be affected by a dilution of voting power as well as by an absolute

     prohibition on casting a ballot.” Allen v. State Bd. of Elections, 393 U.S. 544, 569 (1969). The

     Court must engage in “close constitutional scrutiny” of the map and the infringement on the right

     to vote triggers heightened scrutiny. Evans v. Cornman, 398 U.S. 419, 422 (1970); see also Cal.

     Democratic Party v. Jones, 530 U.S. 567, 581–82 (2000); Norman v. Reed, 502 U.S. 279, 288–

     89 (1992); Anderson, 460 U.S. at 789.

             Here, Plaintiffs’ right to vote has been unconstitutionally diluted by virtue of their

     placement in particular districts in Ohio’s congressional map. Similar to Plaintiffs’ Equal

     Protection and First Amendment claims, see supra Sections III.A-B, Plaintiffs’ vote dilution

     claims should be evaluated under a three-part test. The critical distinction for this claim,

     however, is that the Court should assess not whether the government has treated Plaintiffs

     differently because of their political affiliation, but whether Plaintiffs have been denied an

     opportunity to elect their preferred candidates or exert any meaningful influence on elections in

     these districts. Plaintiffs are denied the ability to elect their preferred candidates when their

     votes are cracked. In Ohio, cracked Democratic voters have been unsuccessful in electing their

     preferred candidates for as long as the current map has been in effect. Cf. Bartlett v. Strickland,

     556 U.S. 1, 11 (2009) (minority voters who have been “submerg[ed]” into an electoral




                                                        63
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 67 of 77 PAGEID #: 21927




     arrangement with a “white majority” have been “den[ied] . . . an opportunity to elect a candidate

     of their choice.”).

             But this does not have to be the case. For example, as described below, Plaintiffs’

     Proposed Remedial Plan would provide greater opportunity to elect candidates of Plaintiffs’

     choice. In the map, four reconfigured districts could afford Democratic voters an opportunity to

     elect their preferred candidates: the 1st, 5th, 12th, and 16th (with a consistent opportunity to elect

     in the 5th and 16th, and a reasonable chance to elect in the 1st and 12th). There is a “special

     significance, in the democratic process, of a majority,” such that “it is a special wrong when a

     minority group” that “could constitute a compact voting majority . . . is not put into a district.”

     Id. at 19. The Remedial Plan illustrates that Ohio’s districts could be reconfigured.

             The Proposed Remedial Plan does not only affect these four districts; Democratic

     candidates’ vote shares would generally be higher in eight districts, affording Democratic voters

     greater influence in elections in those particular districts. The Supreme Court has defined

     “influence” as the ability to “exert a significant—if not decisive—force in the election process.”

     Georgia v. Ashcroft, 539 U.S. 461, 461 (2003), superseded by statute 52 U.S.C. 10304(b). And,

     overall, the Proposed Remedial Plan provides Democratic voters with greater influence

     throughout numerous districts and thus statewide. As noted above, Democratic voters have been

     packed into four districts where they can elect their preferred candidates, but have little influence

     elsewhere; Plaintiffs’ proposed map remedies that. Cf. id. at 499 (noting that reducing the

     percentage of a group in a particular district “may have positive or negative consequences for the

     [group’s] statewide electoral strength”).




                                                      64
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 68 of 77 PAGEID #: 21928




                D. Ohio’s General Assembly Exceeded Its Power Under Article I When It
                   Gerrymandered Ohio’s U.S. Congressional Map.

            This Court also determined that certain variations of Plaintiffs’ Article I claim are not

     distinct from their claims under the First and Fourteenth Amendments. SJ Order at 17–18.

     However, agreeing with the court in Rucho, this Court held that the Article I claim “rests on a

     theory that the redistricting law, here H.B. 369, itself ‘amounts to a successful effort by the

     [State] to ‘disfavor a class of candidates’ and ‘dictate electoral outcomes.’” Id. (citing Rucho,

     318 F. Supp. 3d at 940 (quoting U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 833–34

     (1995))). The Court found this test to echo the intent and effect prongs of the previously

     described tests, but it proceeds on a statewide basis. SJ Order at 18–19. Plaintiffs’ evidence, as

     described above, see supra Section III.A, demonstrates the way in which the map drawers’ intent

     implicated both certain individual districts, but also the way in which those districts fit into the

     whole. Just as in Rucho, Ohio drew its congressional districts in an “effort to ‘dictate electoral

     outcomes’ and ‘disfavor a class of candidates.’” 318 F. Supp. 3d at 937.

            States are given limited power to regulate federal elections. Specifically, the Elections

     Clause, Article I, section 4, clause 1, confines states’ power to the regulation of the time, place,

     and manner of elections. U.S. Const. art. I, § 4, cl. 1 (“The Times, Places and Manner of holding

     Elections for . . . Representatives, shall be prescribed in each State by the Legislature thereof; but

     the Congress may at any time by Law make or alter such Regulations.”). The power granted

     under Article I has been interpreted by courts to limit states to the enactment of neutral

     procedural regulations. See Cook v. Gralike, 531 U.S. 510, 532 (2001) (Thomas, J., concurring);

     Thornton, 514 U.S. at 808–10; Rucho, 318 F. Supp. 3d at 936–37. Courts have held that “the

     Elections Clause does not ‘immunize state congressional apportionment laws which debase a

     citizen’s right to vote.’” Rucho, 318 F. Supp. 3d at 937 (quoting Wesberry v. Sanders, 376 U.S.



                                                       65
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 69 of 77 PAGEID #: 21929




     1, 7 (1964)); see also Benisek, 248 F. Supp. 3d at 512 (citing Wesberry, 376 U.S. at 6–7). And

     the actions of the state should not be immunized here.

         IV.        PLAINTIFFS HAVE PROPOSED A MAP THAT WOULD REMEDY THE
                    CONSTITUTIONAL VIOLATIONS

            Plaintiffs have offered a Proposed Remedial Plan that complies with traditional

     redistricting criteria while at the same time offering Democratic voters a better opportunity to

     elect their candidates of choice. PFOF ¶¶ 938, 972–73. The Proposed Remedial Plan is vastly

     more rational and voter-friendly than the challenged map. The Plan splits fewer counties and

     fewer municipal civil divisions than does the challenged map, thus preserving the most common

     communities of interest in the redistricting context. Id. ¶¶ 939, 941, 1040. The Plan is more

     compact than the challenged plan upon visual inspection and under each of the most common

     compactness measurements. Id. ¶¶ 948–49. Unlike the challenged map, the Proposed Remedial

     Plan is responsive to changes in voter preferences and turnout with the number of Democratic

     majority districts changing across election cycles. Id. ¶ 973.

            The regions of the current congressional map that are the most irrational and confusing to

     voters are those in Hamilton County, Franklin County, and Northeast Ohio. Id. ¶¶ 914, 935.

     Comparing the proposed district maps in each of these regions with the current district map

     demonstrates the vast differences between the plans:




                                                     66
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 70 of 77 PAGEID #: 21930




     Hamilton County:




            As Plaintiffs’ expert Mr. Cooper testified, the comparison between District 1 in the

     challenged plan and in Plaintiffs’ Proposed Remedial Plan is stark. Id. ¶ 935. Particularly

     notable is that Cincinnati is kept whole and the districts no longer wrap around one another.

     Franklin County:




            Similarly, Proposed Remedial District 3 is “much more regularly shaped.” Id.




                                                     67
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 71 of 77 PAGEID #: 21931




     “Snake on the Lake”:




            Undoing the Snake on the Lake reunifies Toledo and Lucas County in Proposed District 5

     and Western Cuyahoga and Lorain County in Proposed District 9. Id.




                                                  68
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 72 of 77 PAGEID #: 21932




     Northeast Ohio:




            The entirety of Northeast Ohio is intertwined in irrational ways that are not compelled by

     traditional criteria, or by any identifiable criteria other than partisan outcome. The maps



                                                     69
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 73 of 77 PAGEID #: 21933




     reproduced above show three of the four districts making inroads on Summit County and

     splitting Akron in “bizarre ways.” Id. Under the Proposed Remedial Plan, consistent with Dr.

     Handley’s racially polarized voting analysis, District 11 has a BVAP of 47.48%, is kept wholly

     within Cuyahoga County, and the City of Cleveland is not split. Id. ¶¶ 935, 952. Also notable is

     the Proposed Remedial Plan’s treatment of Summit County and the City of Akron: the City and

     County are kept whole in Proposed Remedial District 16 (last image on the right), whereas

     Akron is split into three district (11, 13, 16) and Summit County into 4 (11, 13, 14, 16) in the

     challenged plan (images of current Districts 11, 13, 16 on the left). Id. ¶ 935.

            Plaintiffs’ Proposed Remedial Plan splits 14 counties to the current map’s 23, and 27

     municipal subdivisions to the current map’s 73. Id. ¶¶ 941, 943. The Plan is notably more

     compact than the current congressional plan. Id. ¶ 948. And the compactness score for the

     Snake on the Lake is artificially inflated because it includes the water blocks that extend out into

     Lake Erie, making it appear to have a moderate compactness score as opposed to its true score,

     which is among the five lowest across the country. Id. Thus, the Proposed Plan is even more

     compact than the current plan than comparing the compactness scores on their face would

     indicate. The Proposed Plan also complies with Issue 1, which mirrors traditional redistricting

     criteria, id. ¶ 960, and with the correction to the Proposed Plan, does not pair any incumbents

     except Representatives Chabot and Wenstrup who both live in Cincinnati (and thus consistent

     with Issue 1, in the same Proposed District), id. ¶ 965.

            Plaintiffs’ Proposed Remedial Plan also takes compliance with the Voting Rights Act

     seriously. Unlike the current congressional plan, where there is no evidence that the map

     drawers undertook any analysis of the necessary BVAP to create a district where minority voters

     would have the opportunity to elect their candidates of choice, Plaintiffs’ Voting Rights Act




                                                      70
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 74 of 77 PAGEID #: 21934




     expert, Dr. Lisa Handley undertook that district-specific functional analysis by conducting a

     racially polarized voting analysis that looked at the vicinity of District 11. Id. ¶ 860, 865–67.

     Once armed with this information, Mr. Cooper then undertook drawing District 11 in the

     Proposed Remedial Plan. Id. ¶ 952. As Mr. Cooper testified, there is nowhere else in Ohio

     where a district with a 45% BVAP can be created due to the demography of the state. Id. ¶ 954.

     Moreover, it is impossible to draw a congressional district with a BVAP above 45% without

     including the parts of Cleveland and its immediately eastward municipalities that were part of

     both the 2002 and 2012 District 11. Id.

            Finally, Plaintiffs’ Proposed Remedial Plan offers a better opportunity for Democratic

     voters to elect their candidates of choice. The challenged congressional plan guaranteed

     Republican wins in the same twelve districts across the life of the map relegating Democratic

     wins to just four districts. The data known to the legislature at the time of the redistricting made

     clear this would be the result. Id. ¶¶ 1002–03. When the election results for these same four

     election cycles are applied to Plaintiffs’ Proposed Remedial Plan, however, there are more

     districts in which a Democratic candidate garners over 50% of the vote and the number of

     districts in which Democrats attain this majority (and vice versa for Republicans) changes across

     election cycles. Id. ¶¶ 972–73. There are also far more districts that are competitive under

     Plaintiffs’ Proposed Remedial Plan (13 compared to the current map’s 5). Id. ¶¶ 748, 972.

     Plaintiffs’ Proposed Remedial Plan also performs better on all of the partisan bias metrics

     computed by Dr. Warshaw demonstrating that, unlike the challenged plan, the Proposed Plan

     does not advantage one party in the translation from votes to seats. Id. ¶¶ 745, 937. Moreover, a

     symmetric map does not require that the map drawers calculate these partisan metrics as they

     draw their map. Rather, by drawing a map that does not privilege partisan ends and follows




                                                      71
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 75 of 77 PAGEID #: 21935




     traditional redistricting principles, Mr. Cooper created a map that was determined to be unbiased

     after the fact. Id. ¶ 936.

                                              CONCLUSION

             Plaintiffs have established that Ohio’s current United States congressional redistricting

     plan and each of its component districts is an unconstitutional partisan gerrymander that violates

     the First Amendment, the Fourteenth Amendment, and Article I of the United States

     Constitution. Plaintiffs respectfully request that this Court makes a declaration in accordance

     with these findings and permanently enjoin elections under the map. Defendants should be

     ordered to immediately establish a congressional districting plan that complies with the United

     States Constitution and enjoined from any further gerrymandering.

     March 23, 2019                                    Respectfully submitted,

                                                       /s/ Freda J. Levenson, trial attorney
     T. Alora Thomas-Lundborg                          Freda J. Levenson (0045916)
     Theresa J. Lee                                    Elizabeth Bonham (0093733)
     Emily Rong Zhang                                  American Civil Liberties Union of Ohio Fdtn.
     Dale E. Ho                                        4506 Chester Avenue
     American Civil Liberties Union Foundation         Cleveland, OH 44103
     125 Broad Street, 18th Floor                      Tel.: (216) 472-2220
     New York, NY 10004                                Facsimile: (216) 472-2210
     Tel.: (212) 549-2500                              flevenson@acluohio.org
     athomas@aclu.org                                  ebonham@acluohio.org
     tlee@aclu.org
     erzhang@aclu.org                                  David Carey (0088787)
     dho@aclu.org                                      American Civil Liberties Union of Ohio Fdtn.
                                                       1108 City Park Avenue
     Robert Fram                                       Columbus, OH 43206
     Nitin Subhedar                                    Tel.: (614) 586-1972
     Jeremy Goldstein                                  dcarey@acluohio.org
     Covington & Burling LLP
     One Front Street                                  Michael Baker
     San Francisco, CA 94111                           Perrin Cooke
     Tel.: (415) 591-6000                              Peter J. Rechter
     rfram@cov.com                                     Robert S. Day
     nsubhedar@cov.com                                 Jacob Canter
     jgoldstein@cov.com                                Isaac Wood


                                                     72
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 76 of 77 PAGEID #: 21936




                                            Covington & Burling LLP
                                            850 Tenth Street, NW
                                            Washington, DC 20001
                                            Tel.: (202) 662-6000
                                            mbaker@cov.com
                                            pcooke@cov.com
                                            prechter@cov.com
                                            rday@cov.com
                                            jcanter@cov.com
                                            iwood@cov.com




                                           73
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 251 Filed: 03/23/19 Page: 77 of 77 PAGEID #: 21937




                                     CERTIFICATE OF SERVICE

            I, Freda J. Levenson, hereby certify that the foregoing document was served upon all

     counsel of record in this case via ECF.


                                                      /s/ Freda J. Levenson
                                                      Counsel for Plaintiffs




                                                 74
